 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



AGREEMENT OF LEASE
 
between
 
122 EAST 42ND STREET, LLC,
 


Owner
 


and
 


FINJAN HOLDINGS, INC.,
 


Tenant
 


Suite No. 1512
122 East 42nd Street
New York, New York 10168



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
INDEX
 
LEASE dated as of the 9th day of September, 2013
 
between
 
122 EAST 42ND STREET, LLC, Owner
 
and
 
FINJAN HOLDINGS, INC., Tenant
 

 

Printed Provisions
 
ArticlePage
 
Granting Clause
 
1.
Rent
3
2.
Occupancy
3
3.
Tenant Alterations
3
4.
Maintenance and Repairs
2
5.
Window Cleaning
3
6.
Requirements of Law, Fire Insurance, Floor Leads
3
7.
Subordination
4
8.
Property—Loss, Damage, Reimbursement, Indemnity
4
9.
Destruction, Fire and Other Casualty
5
10.
Eminent Domain
6
11.
[Intentionally left blank]
6
12.
[Intentionally left blank]
6
13.
Access to Premises
6
14.
Vault, Vault Space, Area
6
15.
Occupancy
7
16.
Bankruptcy
7
17.
Default
8
18.
Remedies of Owner and Waiver of Redemption
8
19.
Fees and Expenses:
9
20.
Building Alterations and Management:
9
21.
No item
10
22.
End of Term
10
23.
Quite Enjoyment
10
24.
Failure to Give Possession
10
25.
No Waiver
11
26.
Waiver of Trial by Jury
11
27.
Inability to Perform
11
28.
Bills and Notices
12
29.
Services Provided by Owners
12

 
 
-i-

--------------------------------------------------------------------------------

 
 
30.
Captions
13
31.
Definitions
13
32.
Adjacent Excavation Shoring
13
33.
Rules and Regulations
13
34.
Security
14
35.
Estoppel Certificate
14
36.
Successors and Assigns
14
37.
Application of this Rider
17
38.
Electricity
23
39.
Superior Leases and Mortgages
28
40.
Estoppel Certificate
30
41.
Indemnification and Liability of Owner
31
42.
Escalation for Increase in Real Estate Taxes
32
43.
Additional Escalation Payment
34
44.
Brokerage
35
45.
Intentionally Deleted
36
46.
Assignment and Subletting
36
47.
Leaseback By Owner
42
48.
Rent Control
45
49.
Insurance
45
50.
Services
47
51.
Owner’s Work
50
52.
Commencement Date, Rent Commencement Date and Fixed Expiration Date
51
53.
Miscellaneous
51



Exhibit
 
“A”   Floor Plan
“B”    Owner’s Work
 
 
-ii-

--------------------------------------------------------------------------------

 
 

 
STANDARD FORM OF OFFICE LEASE
The Real Estate Board of New York, Inc.
3/1/86



AGREEMENT OF LEASE, made as of this 9th day of September, 2013, between 122 EAST
42nd STREET, LLC, a Delaware limited liability company, having an office at c/o
Cassidy Turley Commercial Real Estate Services, Inc., 277 Park Avenue, New York,
New York 10172 party of the first part, hereinafter referred to as OWNER, and
FINJAN HOLDINGS, INC., a Delaware corporation, duly qualified to do business in
the State of New York, having an address at 261 Madison Avenue, New York, New
York, prior to Tenant’s occupancy of the Demised Premises (hereinafter defined)
and, thereafter, at the Demised Premises party of the second part, hereinafter
referred to as TENANT,
 
Witnesseth:  Owner hereby leases to Tenant and Tenant hereby hires from Owner a
portion of the fifteenth (15th) floor shown by the hatching on the floor plan
annexed hereto as Exhibit “A” and made a part hereof (the “demised premises” or
“premises” whether or not capitalized) known as Suite No. 1512 in the building
known as 122 East 42nd Street (the “building” whether or not capitalized) in the
Borough of Manhattan, City of New York, for the term (the “Term”) of
approximately five (5) years (or until such term shall sooner cease and expire
as hereinafter provided) to commence on the Commencement Date (as defined in
Article 52 hereof) and to end on the Fixed Expiration Date (as defined in
Article 52 hereof), both dates inclusive, at an annual rental rate (the “Fixed
Rent”), exclusive of the Electricity Inclusion Factor (defined in Article 38D(1)
hereof), of One Hundred Thirty-Eight Thousand, Nine Hundred Fifty-Two and 00/100
($138,952.00) Dollars, payable in equal monthly installments of Eleven Thousand,
Five Hundred Seventy-Nine and 33/100 ($11,579.33) Dollars, which Tenant agrees
to pay in lawful money of the United States which shall be legal tender in
payment of all debts and dues, public and private, at the time of payment, in
equal monthly installments in advance on the first day of each month during said
term, at the office of Owner or such other place as Owner may designate, without
any set off or deduction whatsoever, except that Tenant shall pay the first
       monthly installment(s) on the execution hereof (unless this lease be a
renewal).
 
In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.
 
The parties hereto, for themselves, their heirs, distributes, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:
 
1.           Rent:  Tenant shall pay the rent as above and as hereinafter
provided.
 
2.           Occupancy:  Tenant shall use and occupy demised premises for
executive and administrative offices and for no other purpose.
 
3.           Tenant Alterations:  Tenant shall make no changes in or to the
demised premises of any nature without Owner’s prior written consent.  Subject
to the prior written consent of Owner, and to the provisions of this article,
Tenant at Tenant’s expense, may make alterations, installations, additions or
improvements (collectively, “Alterations”) which are non-structural and which do
not affect utility services or plumbing and electrical lines, in or to the
interior of the demised premises by using contractors or mechanics first
approved by Owner, Tenant shall, before making any alterations, additions,
installations or improvements, at its expense, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof (collectively, “Permits”) and
shall deliver promptly duplicates of all such permits, approvals and
certificates to Owner and Tenant agrees to carry and will cause Tenant’s
contractors and sub-contractors to carry such workman’s compensation, general
liability, personal and property damage insurance as Owner may require.  If any
mechanic’s lien is filed against the demised premises, or the building of which
the same forms a part, for work claimed to have been done for, or materials
furnished to, Tenant, whether or not done pursuant to this article, the same
shall be discharged by Tenant within thirty days thereafter, at Tenant’s
expense, by filing the bond required by law.  All fixtures and all paneling,
partitions, railings and like installations, installed in the premises at any
time, either by Tenant or by Owner in Tenant’s behalf, shall, upon installation,
become the property of Owner and shall remain upon and be surrendered with the
demised premises unless Owner, by notice to Tenant no later than twenty days
prior to the date fixed as the termination of this lease, elects to relinquish
Owner’s right thereto and to have them removed by Tenant, in which event the
same shall be removed from the premises by Tenant prior to the expiration of the
lease, at Tenant’s expense.  Nothing in this Article shall be construed to give
Owner title to or to prevent Tenant’s removal of trade fixtures, moveable office
furniture and equipment, but upon removal of any such from the premises or upon
removal of other installations as may be required by Owner, Tenant shall
immediately and at its expense, repair and restore the premises to the condition
existing prior to installation and repair any damage to the demised premises or
the building due to such removal.  All property permitted or required to be
removed, by Tenant at the end of the term remaining in the premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Owner,
either be retained as Owner’s property or may be removed from the premises by
Owner, at Tenant’s expense.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Maintenance and Repairs:  Tenant shall, throughout the term of this
lease, take good care of the demised premises and the fixtures and appurtenances
therein.  Tenant shall be responsible for all damage or injury to the demised
premises or any other part of the building and the systems and equipment
thereof, whether requiring structural or nonstructural repairs caused by or
resulting from carelessness, omission, neglect or improper conduct of Tenant,
Tenant’s subtenants, agents, employees, invitees or licensees, or which arise
out of any work, labor, service or equipment done for or supplied to Tenant or
any subtenant or arising out of the installation, use or operation of the
property or equipment of Tenant or any subtenant.  Tenant shall also repair all
damage to the building and the demised premises caused by the moving of Tenant’s
fixtures, furniture and equipment.  Tenant shall promptly make, at Tenant’s
expense, all repairs in and to the demised premises for which Tenant is
responsible, using only the contractor for the trade or trades in question,
selected from a list of at least two contractors per trade submitted by
Owner.  Any other repairs in or to the building or the facilities and systems
thereof for which Tenant is responsible shall be performed by Owner at the
Tenant’s expense.  Owner shall maintain in good working order and repair the
exterior and the structural portions of the building, including the structural
portions of its demised premises, and the public portions of the building
interior and the building plumbing, electrical, heating and ventilating systems
(to the extent such systems presently exist) servicing the demised
premises.  Tenant agrees to give prompt notice of any defective condition in the
premises for which Owner may be responsible hereunder.  There shall be no
allowance to Tenant for diminution of rental value and no liability on the part
of Owner by reasons of inconvenience, annoyance or injury to business arising
from Owner or others making repairs, alterations, additions or improvements in
or to any portion of the building or the demised premises or in and to the
fixtures, appurtenances or equipment thereof.  It is specifically agreed that
Tenant shall not be entitled to any setoff or reduction of rent by reason of any
failure of Owner to comply with the covenants of this or any other article of
this Lease.  Tenant agrees that Tenant’s sole remedy at law in such instance
will be by way of an action for damages for breach of contract.  The provisions
of this Article 4 shall not apply in the case of fire or other casualty which
are dealt with in Article 9 hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.           Window Cleaning:  Tenant will not clean nor require, permit, suffer
or allow any window in the demised premises to be cleaned from the outside in
violation of Section 202 of the Labor Law or any other applicable law or of the
Rules of the Board of Standards and Appeals, or of any other Board or body
having or asserting jurisdiction.
 
6.           Requirements of Law, Fire Insurance, Floor Leads:  Prior to the
commencement of the lease term, if Tenant is then in possession, and at all
times thereafter, Tenant, at Tenant’s sole cost and expense, shall promptly
comply with all present and future laws, orders and regulations of all state,
federal, municipal and local governments, departments, commissions and boards
and any direction of any public officer pursuant to law, and all orders, rules
and regulations of the New York Board of Fire Underwriters, Insurance Services
Office, or any similar body which shall impose any violation, order or duty upon
Owner or Tenant with respect to the demised premises, whether or not arising out
of Tenant’s use or manner of use thereof, (including Tenant’s permitted use) or,
with respect to the building if arising out of Tenant’s use or manner of use of
the premises or the building (including the use permitted under the
lease).  Nothing herein shall require Tenant to make structural repairs or
alterations unless Tenant has, by its manner of use of the demised premises or
method of operation therein, violated any such laws, ordinances, orders, rules,
regulations or requirements with respect thereto.  Tenant may, after securing
Owner to Owner’s satisfaction against all damages, interest, penalties and
expenses, including, but not limited to, reasonable attorney’s fees, by cash
deposit or by surety bond in an amount and in a company satisfactory to Owner,
contest and appeal any such laws, ordinances, orders, rules, regulations or
requirements provided same is done with all reasonable promptness and provided
such appeal shall not subject Owner to prosecution for a criminal offense or
constitute a default under any lease or mortgage under which Owner may be
obligated, or cause the demised premises or any part thereof to be condemned or
vacated.  Tenant shall not do or permit any act or thing to be done in or to the
demised premises which is contrary to law, or which will invalidate or be in
conflict with public liability, fire or other policies of insurance at any time
carried by or for the benefit of Owner with respect to the demised premises or
the building of which the demised premises form a part, or which shall or might
subject Owner to any liability or responsibility to any person or for property
damage.  Tenant shall not keep anything in the demised premises except as now or
hereafter permitted by the Fire Department, Board of Fire Underwriters, Fire
Insurance Rating Organization or other authority having jurisdiction, and then
only in such manner and such quantity so as not to increase the rate for fire
insurance applicable to the building, nor use the premises in a manner which
will increase the insurance rate for the building or any property located
therein over that in effect prior to the commencement of Tenant’s
occupancy.  Tenant shall pay all costs, expenses, fines, penalties, or damages,
which may be imposed upon Owner by reason of Tenant’s failure to comply with the
provisions of this article and if by reason of such failure the fire insurance
rate shall, at the beginning of this lease or at any time thereafter, be higher
than it otherwise would be, then Tenant shall reimburse Owner, as additional
rent hereunder, for that portion of all fire insurance premiums thereafter paid
by Owner which shall have been charged because of such failure by Tenant.  In
any action or proceeding wherein Owner and Tenant are parties, a schedule or
“make-up” of rate for the building or demised premises issued by the New York
Fire Insurance Exchange, or other body making fire insurance rates applicable to
said premises shall be conclusive evidence of the facts therein stated and of
the several items and charges in the fire insurance rates then applicable to
said premises.  Tenant shall not place a load upon any floor of the demised
premises exceeding the floor load per square foot area which it was designed to
carry and which is allowed by law.  Owner reserves the right to prescribe the
weighted and position of all safes, business machines and mechanical
equipment.  Such installations shall be placed and maintained by Tenant, at
Tenant’s expense, in settings sufficient, in Owner’s judgment, to absorb and
prevent vibration, noise and annoyance.
 
 
-3-

--------------------------------------------------------------------------------

 
 
7.           Subordination:  This lease is subject and subordinate to all ground
or underlying leases and to all mortgages which may now or hereafter affect such
leases and to all mortgages which may now or hereafter affect such leases or the
real property of which demised premises are a part and to all renewals,
modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages.  This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part.  In confirmation of such
subordination, Tenant shall execute promptly any certificate that Owner may
request.
 
8.           Property—Loss, Damage, Reimbursement, Indemnity:  Owner or its
agents shall not be liable for any damage to property of Tenant or of others
entrusted to employees of the building, nor for loss of or damage to any
property of Tenant by theft or otherwise, nor for any injury or damage to
persons or property resulting from any cause of whatsoever nature, unless caused
by or due to the negligence of Owner, its agents, servants or employees.  Owner
or its agents will not be liable for any such damage caused by other tenants or
persons in, upon or about said building or caused by operations in construction
of any private, public or quasi public work.
 
If at any time windows of the demised premises are temporarily closed, darkened
or bricked up (or permanently closed, darkened or bricked up, if required by
law) for any reason whatsoever including, but not limited to Owner’s own acts,
Owner shall not be liable for any damage Tenant may sustain thereby and Tenant
shall not be entitled to any compensation therefor nor abatement or diminution
of rent nor shall the same release Tenant from its obligations hereunder nor
constitute an eviction.  Tenant shall indemnify and save harmless Owner against
and from all liabilities, obligations, damages, penalties, claims, costs and
expenses for which Owner shall not be reimbursed by insurance, including
reasonable attorneys’ fees, paid, suffered or incurred as a result of any breach
by Tenant, Tenant’s agents, contractors, employees, invitees, or licensees, of
any covenant or condition of this lease, or the carelessness, negligence or
improper conduct of the Tenant, Tenant’s agents, contractors, employees,
invitees or licensees. Tenant’s liability under this lease extends to the acts
and omissions of any sub-tenant, and any agent, contractor, employee, invitee or
licensee of any sub-tenant.  In case any action or proceeding is brought against
Owner by reason of any such claim, Tenant, upon written notice from Owner, will,
at Tenant’s expense, resist or defend such action or proceeding by counsel
approved by Owner in writing, such approval not to be unreasonably withheld.
 
 
-4-

--------------------------------------------------------------------------------

 
 
9.           Destruction, Fire and Other Casualty:  (a) If the demised premises
or any part thereof shall be damaged by fire or other casualty, Tenant shall
give immediate notice thereof to Owner and this lease shall continue in full
force and effect except as hereinafter set forth, (b) if the demised premises
are partially damaged or rendered partially unusable by fire or other casualty,
the damages thereto shall be repaired by and at the expense of Owner and the
rent, until such repair shall be substantially completed, shall be apportioned
from the day following the casualty according to the part of the premises which
is usable, (c) if the demised premises are totally damaged or rendered wholly
unusable by fire or other casualty, then the rent shall be proportionately paid
up to the time of the casualty and thenceforth shall cease until the date when
the premises shall have been repaired and restored by Owner, subject to Owner’s
right to elect not to restore the same as hereinafter provided, (d) if the
demised premises are rendered wholly unusable or (whether or not the demised
premises are damaged in whole or in part) if the building shall be so damaged
that Owner shall decide to demolish it or to rebuild it, then, in any of such
events, Owner may elect to terminate this lease by written notice to Tenant,
given within 90 days after such fire or casualty, specifying a date for the
expiration of the lease, which date shall not be more than 60 days after the
giving of such notice, and upon the date specified in such notice the term of
this lease shall expire as fully and completely as if such date were the date
set forth above for the termination of this lease and Tenant shall forthwith
quit, surrender and vacate the premises without prejudice however, to Landlord’s
rights and remedies against Tenant under the lease provisions in effect prior to
such termination, and any rent owing shall be paid up to such date and any
payments of rent made by Tenant which were on account of any period subsequent
to such date shall be returned to Tenant.  Unless Owner shall serve a
termination notice as provided for herein, Owner shall make the repairs and
restorations under the conditions of (b) and (c) hereof, with all reasonable
expedition, subject to delays due to adjustment of insurance claims, labor
troubles and causes beyond Owner’s control.  After any such casualty, Tenant
shall cooperate with Owner’s restoration by removing from the premises as
promptly as reasonably possible, all of Tenant’s salvageable inventory and
movable equipment, furniture, and other property.  Tenant’s liability for rent
shall resume five (5) days after written notice from Owner that the premises are
substantially ready for Tenant’s occupancy, (e) Nothing contained hereinabove
shall relieve Tenant from liability that may exist as a result of damage from
fire or other casualty.  Notwithstanding the foregoing, each party shall look
first to any insurance in its favor before making any claim against the other
party for recovery for loss or damage resulting from fire or other casualty, and
to the extent that such insurance is in force and collectible and to the extent
permitted by law, Owner and Tenant each hereby releases and waives all right of
recovery against the other or any one claiming through or under each of them by
way of subrogation or otherwise.  The foregoing release and waiver shall be in
force only if both releasers’ insurance policies contain a clause providing that
such a release or waiver shall not invalidate the insurance.  If, and to the
extent, that such waiver can be obtained only by the payment of additional
premiums, then the party benefitting from the waiver shall pay such premium
within ten days after written demand or shall be deemed to have agreed that the
party obtaining insurance coverage shall be free of any further obligation under
the provisions hereof with respect to waiver of subrogation.  Tenant
acknowledges that Owner will not carry insurance on Tenant’s furniture and/or
furnishings or any fixtures or equipment, improvements, or appurtenances
removable by Tenant and agrees that Owner will not be obligated to repair any
damage thereto or replace the same, (f) Tenant hereby waives the provisions of
Section 227 of the Real Property Law and agrees that the provisions of this
article shall govern and control in lieu thereof.
 
 
-5-

--------------------------------------------------------------------------------

 
 
10.           Eminent Domain:  If the whole or any part of the demised premises
shall be acquired or condemned by Eminent Domain for any public or quasi public
use or purpose, then and in that event, the term of this lease shall cease and
terminate from the date of title vesting in such proceeding and Tenant shall
have no claim for the value of any unexpired term of said lease and assigns to
Owner, Tenant’s entire interest in any such award.
 
11.           [Intentionally left blank]
 
12.           [Intentionally left blank]
 
13.           Access to Premises:  Owner or Owner’s agents shall have the right
(but shall not be obligated) to enter the demised premises in any emergency at
any time, and, at other reasonable times, to examine the same and to make such
repairs, replacements and improvements as Owner may deem necessary and
reasonably desirable to the demised premises or to any other portion of the
building or which Owner may elect to perform.  Tenant shall permit Owner to use
and maintain and replace pipes and conduits in and through the demised premises
and to erect new pipes and conduits therein provided they are concealed within
the walls, floor, or ceiling.  Owner may, during the progress of any work in the
demised premises, take all necessary materials and equipment into said premises
without the same constituting an eviction nor shall the Tenant be entitled to
any abatement of rent while such work is in progress nor to any damages by
reason of loss or interruption of business or otherwise.  Throughout the term
hereof Owner shall have the right to enter the demised premises at reasonable
hours for the purpose of showing the same to prospective purchasers or
mortgagees of the building, and during the last six months of the term for the
purpose of showing the same to prospective tenants.  If Tenant is not present to
open and permit an entry into the premises, Owner or Owner’s agents may enter
the same whenever such entry maybe necessary or permissible by master key or
forcibly and provided reasonable care is exercised to safeguard Tenant’s
property, such entry shall not render Owner or its agents liable therefor, nor
in any event shall the obligations of the Tenant hereunder be affected.  If
during the last month of the term Tenant shall have removed all or substantially
all of Tenant’s property therefrom, Owner may immediately enter, alter, renovate
or redecorate the demised premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation and such act shall have no
effect on this lease of Tenant’s obligations hereunder.
 
14.           Vault, Vault Space, Area:  No vaults, vault space or area, whether
or not enclosed or covered, not within the property line of the building is
leased hereunder, anything contained in or indicated on any sketch, blue print
or plan, or anything contained elsewhere in this lease to the contrary
notwithstanding.  Owner makes no representation as to the location of the
property line of the building.  All vaults and vault space and all such areas
not within the property line of the building, which Tenant may be permitted to
use and/or occupy, is to be used and/or occupied under a revocable license, and
if any such license be revoked, or if the amount of such space or area be
diminished or required by any federal, state or municipal authority or public
utility, Owner shall not be subject to any liability nor shall Tenant be
entitled to any compensation or diminution or abatement of rent, nor shall such
revocation, diminution or requisition be deemed constructive or actual
eviction.  Any tax, fee or charge of municipal authorities for such vault or
area shall be paid by Tenant.
 
 
-6-

--------------------------------------------------------------------------------

 
 
15.           Occupancy:  Tenant will not at any time use or occupy the demised
premises in violation of the certificate of occupancy issued for the building of
which the demised premises are a part.  Tenant has inspected the premises and
accepts them as is, subject to the riders annexed hereto with respect to Owner’s
work, if any.  In any event, Owner makes no representation as to the condition
of the premises and Tenant agrees to accept the same subject to violations,
whether or not of record.
 
16.           Bankruptcy:  (1) Anything elsewhere in this lease to tile contrary
notwithstanding, this lease may be cancelled by Owner by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or more of the following events: (1) the commencement of a case in bankruptcy or
sunder the laws of any state naming Tenant as the debtor; or (2) the making by
Tenant of an assignment or any other arrangement for the benefit of creditors
under any state statute.  Neither Tenant nor any person claiming through or
under Tenant, or by reason of any statute or order of court, shall thereafter be
entitled to possession of the premises demised but shall forthwith quit and
surrender the premises.  If this lease shall be assigned in accordance with its
terms, the provisions of this Article 16 shall be applicable only to the party
then owning Tenant’s interest in this lease.
 
(b)           it is stipulated and agreed that in the event of the termination
of this lease pursuant to (a) hereof, Owner shell forthwith, notwithstanding any
other provisions of this lease to the contrary, be entitled to recover from
Tenant as and for liquidated damages an amount equal to the difference between
the rent reserved hereunder for the unexpired portion of the term demised and
the fair and reasonable rental value of the demised premises for the same
period.  In the computation of such damages the difference between any
installment of rent becoming due hereunder after the date of termination and the
fair and reasonable rental value of the demised premises for the period for
which such installment was payable shall be discounted to the date of
termination at the rate of four percent (4%) per annum.  If such premises or any
part thereof be relet by the Owner for the unexpired term of said lease, or any
part thereof, before presentation of proof of such liquidated damages to any
court, commission or tribunal, the amount of rent reserved upon such reletting
shall be deemed to be the fair and reasonable rental value for the part or the
whole of the premises so re-let during the term of the re-letting.  Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than the amount of the
difference referred to above.
 
 
-7-

--------------------------------------------------------------------------------

 
 
17.           Default:  ii) If Tenant defaults in fulfilling any of the
covenants of this lease other than the covenants for the payment of rent or
additional rent; or if the demised premises becomes vacant or deserted; or if
any execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the demised premises shall be taken or occupied by someone
other than Tenant; or if this lease be rejected under § 235 of Title 11 of the
U.S. Code (bankruptcy code); or if Tenant shall fail to move into or take
possession of the premises within fifteen (15) days after the commencement of
the term of this lease, then, in any one or more of such events, upon Owner
serving a written thirty (30) days notice upon Tenant specifying the nature of
said default and upon the expiration of said thirty (30) days, if Tenant shall
have failed to comply with or remedy such default, or if the said default or
omission complained of shall be of a nature that the same cannot be completely
cured or remedied within said thirty (30) day period, and if Tenant shall not
have diligently commenced during such default within such thirty (30) day
period, and shall not thereafter with reasonable diligence and in good faith
proceed to remedy or cure such default, then Owner may serve a written six (6)
days’ notice of cancellation of this lease upon Tenant, and upon the expiration
of said six (6) days this lease and the terms thereunder shall end and expire as
fully and completely as if the expiration of such 6 (six) day period were the
day herein definitely fixed for the end and expiration of this lease and the
term thereof and Tenant shall then quit and surrender the demised premises to
Owner but Tenant shall remain liable as hereinafter provided.
 
(2)           If the notice provided for in (1) hereof shall have been given,
and the term shall expire as aforesaid; or if Tenant shall make default in the
payment of the rent reserved herein or any item of additional rent herein
mentioned or any part of either or in making any other payment herein required;
then and in any of such events Owner may without notice, re-enter the demised
premises either by force or otherwise, and dispossess Tenant by summary
proceedings or otherwise, and the legal representative of Tenant or other
occupant of demised premises and remove their effects and hold the premises as
if this lease had not been made, and Tenant hereby waives the service of notice
of intention to re-enter or to institute legal proceedings to that end.  If
Tenant shall make default hereunder prior to the date fixed as the commencement
of any renewal or extension of this lease, Owner may cancel and terminate such
renewal or extension agreement by written notice
 
18.           Remedies of Owner and Waiver of Redemption:  In case of any such
default, re-entry, expiration and/or dispossess by summary proceedings or
otherwise, (a) the rent shall become due thereupon and be paid up to the time of
such re-entry, dispossess and/or expiration, (b) Owner may re-let the premises
or any part or parts thereof, either in the name of Owner or otherwise, for a
term or terms, which may at Owner’s option be less than or exceed the period
which would otherwise have constituted the balance of the term of this lease and
may grant concessions or free rent or charge a higher rental than that in this
lease, and/or (c) Tenant or the legal representatives of Tenant shall also pay
Owner as liquidated damages for the failure of Tenant to observe and perform
said Tenant’s covenants herein contained, any deficiency between the rent hereby
reserved and/or covenanted to be paid and the net amount, if any, of the rents
collected on account of the lease or leases of the demised premises for each
month of the period which would otherwise have constituted the balance of the
term of this lease.  The failure of Owner to re-let the premises or any part or
parts thereof shall not release or affect Tenant’s liability for damages.  In
computing such liquidated damages there shall be added to the said deficiency
such expenses as Owner may incur in connection with re-letting, such as legal
expenses, attorneys’ fees, brokerage, advertising and for keeping the demised
premises in good order or for preparing the same for re-letting.  Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
day specified in this lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Owner to
collect the deficiency for any subsequent month by a similar proceeding.  Owner,
in putting the demised premises in good order or preparing the same for
re-rental may, at Owner’s option, make such alterations, repairs, replacements,
and/or decorations in the demised premises Owner, in Owner’s sole judgment,
considers advisable and necessary for the purpose of re-letting the demised
premises, and the making of such alterations, repairs, replacements and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid.  Owner shall in no event be liable in any way whatsoever
for failure to re-let the demised premises, or in the event that the demised
premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder.  In the event of a breach or threatened breach by Tenant of any of
the covenants or provisions hereof, Owner shall have the right of injunction and
the right to invoke any remedy allowed at law or in equity as if re-entry,
summary proceedings and other remedies were not herein provided for.  Mention in
this lease of any particular remedy, shall not preclude Owner from any other
remedy, in law or in equity.  Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future laws in the event of
Tenant being evicted or dispossessed for any cause, or in the event of Owner
obtaining possession of demised premises, by reason of the violation by Tenant
of any of the covenants and conditions of this lease, or otherwise.
 
 
-8-

--------------------------------------------------------------------------------

 
 
19.           Fees and Expenses:  If Tenant shall default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under or by virtue of any of the terms or provisions in any article of this
lease, then, unless otherwise provided elsewhere in this lease, Owner may
immediately or at any lime thereafter and without notice perform the obligation
of Tenant thereunder.  If Owner, in connection with the foregoing or in
connection with any default by Tenant in the covenant to pay rent hereunder,
makes any expenditures or incurs any obligations for the payment of money,
including but not limited to attorney’s fees, in instituting, prosecuting or
defending any action or proceeding, then Tenant will reimburse Owner for such
sums so paid or obligations incurred with interest and costs.  The foregoing
expenses incurred by reason of Tenant’s default shall be deemed to be additional
rent hereunder and shall be paid by Tenant to Owner within five (5) days of
rendition of any bill or statement to Tenant therefor.  If Tenant’s lease term
shall have expired at the time of making of such expenditures or incurring of
such obligations, such sums shall be recoverable by Owner as damages.
 
20.           Building Alterations and Management:  Owner shall have the right
at any time without the same constituting an eviction and without incurring
liability to Tenant therefor to change the arrangement and/or location of public
entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or other public parts of the building and to change the name, number or
designation by which the building may be known.  There shall be no allowance to
Tenant for diminution of rental value and no liability on the part of Owner by
reason of inconvenience, annoyance or injury to business arising from Owner or
other Tenants making any repairs in the building or any such alterations,
additions and improvements.  Furthermore, Tenant shall not have any claim
against Owner by reason of Owner’s imposition of such controls of the manner of
access to the building by Tenant’s social or business visitors as the Owner may
deem necessary for the security of the building and its occupants.
 
 
-9-

--------------------------------------------------------------------------------

 
 
21.           No item:  Neither Owner nor Owner’s agents have made any
representations or promises with respect to the physical condition of the
building, the land upon which it is erected or the demised premises, the rents,
leases, expenses of operation or any other matter or thing affecting or related
to the premises except as herein expressly set forth and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this lease.  Tenant has inspected the building
and the demised premises and is thoroughly acquainted with their condition and
agrees to take the same “as is”, except that Owner agrees to perform the Owner’s
Work, defined in Article 51 of the rider annexed hereto and made a part hereof,
and acknowledges that the taking of possession of the demised premises by Tenant
shall be conclusive evidence that the said premises and the building of which
the same form a part were in good and satisfactory condition at the time such
possession was so taken, except as to latent defects.  All understandings and
agreements heretofore made between the parties hereto are merged in this
contract, which alone fully and completely expresses the agreement between Owner
and Tenant and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part,
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.
 
22.           End of Term:  Upon the expiration or other termination of the term
of this lease, Tenant shall quit and surrender to Owner the demised premises,
broom clean, in good order and condition, ordinary wear and damages which Tenant
is not required to repair as provided elsewhere in this lease excepted, and
Tenant shall remove all its property.  Tenant’s obligation to observe or perform
this covenant shall survive the expiration or other termination of this
lease.  If the last day of the term of this Lease or any renewal thereof, falls
on Sunday, this lease shall expire at noon on the preceding Saturday unless it
be a legal holiday in which case it shall expire at noon on the preceding
business day.
 
23.           Quiet Enjoyment:  Owner covenants and agrees with Tenant that upon
Tenant paying the rent and additional rent and observing and performing all the
terms, covenants and conditions, on Tenant’s part to be observed and performed,
Tenant may peaceably and quietly enjoy the premises hereby demised, subject,
nevertheless, to the terms and conditions of this lease including, but not
limited to, Article 31 hereof and to the ground leases, underlying leases and
mortgages hereinbefore mentioned.
 
24.           Failure to Give Possession:  If Owner is unable to give possession
of the demised premises on the date of the commencement of the term hereof,
because of the holding-over or retention of possession of any tenant,
undertenant or occupants or if the demised premises are located in a building
being constructed, because such building has not been sufficiently completed to
make the premises ready for occupancy or because of the fact that a certificate
of occupancy has not been procured or for any other reason, Owner shall not be
subject to any liability for failure to give possession on said date and the
validity of the lease shall not be impaired under such circumstances, nor shall
the same be construed in any way to extend the term of this lease, but the rent
payable hereunder shall be abated (provided Tenant is not responsible for
Owner’s inability to obtain possession) until after Owner shall have given
Tenant written notice that the premises are substantially ready for Tenant’s
occupancy.  If permission is given to Tenant to enter into the possession of the
demised premises or to occupy premises other than the demised premises prior to
the date specified as the commencement of the term of this lease, Tenant
covenants and agrees that such occupancy shall be deemed to be under all the
terms, covenants, conditions and provisions of this lease, except as to the
covenant to pay rent.  The provisions of this article are intended to constitute
“an express provision to the contrary” within the meaning of Section 323-a of
the New York Real Property Law.
 
 
-10-

--------------------------------------------------------------------------------

 
 
25.           No Waiver:  The failure of Owner to seek redress for violation of,
or to insist upon the strict performance of any covenant or condition of this
lease or of any of the Rules or Regulations, set forth or hereafter adopted by
Owner, shall not prevent a subsequent act which would have originally
constituted a violation from having all the force and effect of an original
violation.  The receipt by Owner of rent with knowledge of the breach of any
covenant of this lease shall not be deemed a waiver of such breach and no
provision of this lease shall be deemed to have been waived by Owner unless such
waiver be in writing signed by Owner.  No payment by Tenant or receipt by Owner
of a lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement of any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Owner may accept such check or
payment without prejudice to Owner’s right to recover the balance of such rent
or pursue any other remedy in this lease provided.  No act or thing done by
Owner or Owner’s agents during the term hereby demised shall be deemed an
acceptance of a surrender of said premises, and no agreement to accept such
surrender shall be valid unless in writing signed by Owner.  No employee of
Owner or Owner’s agent shall have any power to accept the keys of said premises
prior to the termination of the lease and the delivery of keys to any such agent
or employee shall not operate as a termination of the lease or a surrender of
the premises.
 
26.           Waiver of Trial by Jury:  It is mutually agreed by and between
Owner and Tenant that the respective parties hereto shall and they hereby do
waive trial by jury in any action, proceeding or counter claim brought by either
of the parties hereto against the other (except for personal injury or property
damage) on any matters whatsoever arising out of or in any way connected with
this lease, the relationship of Owner and Tenant, Tenant’s use of or occupancy
of said premises, and any emergency statutory or any other statutory remedy.  It
is further mutually agreed that in the event Owner commences any summary
proceeding for possession of the premises, Tenant will not interpose any
counterclaim of whatever nature or description in any such proceeding including
a counterclaim under Article 4.
 
27.           Inability to Perform:  This Lease and the obligation of Tenant to
pay rent hereunder and perform all of the other covenants and agreements
hereunder on part of Tenant to be performed shall in no wise be affected,
impaired or excused because Owner is unable to fulfill any of its obligations
under this lease or to supply or is delayed in supplying any service expressly
or impliedly to be supplied or is unable to make, or is delayed in making any
repair, additions, alterations or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures if Owner is prevented or delayed
from so doing by reason of strike or labor troubles or any cause whatsoever
including, but not limited to, government preemption in connection with a
National Emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any government agency or by reason of the
conditions of supply and demand which have been or are affected by war or other
emergency.
 
 
-11-

--------------------------------------------------------------------------------

 
 
28.           Bills and Notices:  Except as otherwise in this lease provided, a
bill, statement, notice or communication which Owner may desire or be required
to give to Tenant, shall be deemed sufficiently given or rendered if, in
writing, delivered to Tenant personally or sent by registered or certified mail
addressed to Tenant at the building of which the demised premises form a part or
at the last known residence address or business address of Tenant or left at any
of the aforesaid premises addressed to Tenant and the time of the rendition of
such bill or statement and of the giving of such notice or communication shall
be deemed to be the time when the same is delivered to Tenant, mailed, or left
at the premises as herein provided.  Any notice by Tenant to Owner must be
served by registered or certified mail addressed to Owner at the address first
hereinabove given or at such other address as Owner shall designate by written
notice.
 
29.           Services Provided by Owners:  As long as Tenant is not in default
under any of the covenants of this lease, Owners shall provide:  (a) necessary
elevator facilities on business days from 8 a.m. to 6 p.m. and have one elevator
subject to call at all other times; (b) heat to the demised premises from the
2nd day of October to the 30th day of April on business days from 8 a.m. to 8
p.m.; (c) water for ordinary lavatory purposes, but if Tenant uses or consumes
water for any other purposes or in unusual quantities (of which fact Owner shall
be the sole judge), Owner may install a water meter at Tenant’s expense which
Tenant shall thereafter maintain at Tenant’s expense in good working order and
repair to register such water consumption and Tenant shall pay for water
consumed as shown on said meter as additional rent as and when bills are
rendered; (d) cleaning service for the demised premises (excluding any portions
thereof used for the storage, preparation, service or consumption of food), in
accordance with cleaning specifications in effect from time to time for the
cleaning of tenantable space in the Building, on business days at Owner’s
expense provided that the same are kept in order by Tenant.  If, however, any
portion of said premises are to be kept clean by Tenant, it shall be done at
Tenant’s sole expense, in a manner satisfactory to Owner and no one other than
persons approved by Owner shall be permitted to enter said premises or the
building of which they are a part for such purpose.  Tenant shall pay Owner the
cost of removal of any of Tenant’s refuse and rubbish from the building; (e) If
the demised premises is serviced by Owner’s air conditioning/cooling and
ventilating system, air conditioning/cooling will be furnished to tenant from
May 15th through September 30th on business days (Mondays through Fridays,
holidays excepted) from 8:00 a.m. to 8:00 p.m., and ventilation will be
furnished on business days during the aforesaid hours except when air
conditioning/cooling is being furnished as aforesaid.  If Tenant requires air
conditioning/cooling or ventilation for more extended hours or on Saturdays,
Sundays or on holidays, as defined under Owner’s contract with Operating
Engineers Local 94-94A, Owner will furnish the same at Tenant’s expense; (f)
Owner reserves the right to stop services of the heating, elevators, plumbing,
air-conditioning, power systems or cleaning or other services, if any, when
necessary by reason of accident or for repairs, alterations, replacements or
improvements necessary or desirable in the judgment of Owner for as long as may
be reasonably required by reason thereof.  If the building of which the demised
premises are a part supplies manually-operated elevator service, Owner at any
time may substitute automatic-control elevator service and without notice to
Tenant, proceed with alterations necessary therefor without in any wise
affecting this lease or the obligation of Tenant hereunder.  The same shall be
done with a minimum of inconvenience to Tenant and Owner shall pursue the
alteration with due diligence.
 
 
-12-

--------------------------------------------------------------------------------

 
 
30.           Captions:  The Captions are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this lease nor the intent of any provisions thereof.
 
31.           Definitions:  The term “office”, or “offices”, wherever used in
this lease, shall not be construed to mean premises used as a store or stores,
for the sale or display, at any time, of goods, wares or merchandise, of any
kind, or as a restaurant, shop, booth, bootblack or other stand, barber shop, or
for other similar purposes or for manufacturing.  The term “Owner” means a
landlord or lessor, and as used in this lease means only the owner, or the
mortgagee in possession, for the time being of the land and building (or the
owner of a lease of the building or of the land and building) of which the
demised premises form a part, so that in the event of any sale or sales of said
land and building or of said lease, or in the event of a lease of said building,
or of the land and building, the said Owner shall be and hereby is entirely
freed and relieved of all covenants and obligations of Owner hereunder, and it
shall be deemed and construed without further agreement between the parties or
their successors in interest, or between the parties and the purchaser, at any
such sale, or the said lessee of the building, or of the land and building, that
the purchaser or the lessee of the building has assumed and agreed to carry out
any and all covenants and obligations of Owner, hereunder.  The words “re-enter”
and “re-entry” as used in this lease are not restricted to their technical legal
meaning.  The term “business days” as used in this lease shall exclude Saturdays
(except such portion thereof as is covered by specific hours in Article 29
hereof), Sundays and all days observed by the State or Federal Government as
legal holidays and those designated an holidays by the applicable building
service union employees service contract or by the applicable Operating
Engineers contract with respect to HVAC service.
 
32.           Adjacent Excavation Shoring:  If an excavation shall be made upon
land adjacent to the demised premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the demised premises for the purpose of doing such work as
said person shall deem necessary to preserve the wall of the building of which
demised premises form a part from injury or damage and to support the same by
proper foundations without any claim for damages or indemnity against Owner, or
diminution or abatement of rent.
 
33.           Rules and Regulations:  Tenant and Tenant’s servants, employees,
agents, visitors, and licensees shall observe faithfully, and comply strictly
with, the Rules and Regulations and such other and further reasonable Rules and
Regulations as Owner or Owner’s agents may from time to time adopt.  Notice of
any additional rules or regulations shall be given in such manner as Owner may
elect.  In case Tenant disputes the reasonableness of any additional Rule or
Regulation hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rule or
Regulation for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto.  The right to dispute the reasonableness of any additional Rule or
Regulation upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing upon Owner within ten (10) days
after the giving of notice thereof.  Nothing in this lease contained shall be
construed to impose upon Owner any duty or obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease, as against any
other tenant and Owner shall not be liable to Tenant for violation of the same
by any other tenant, its servants, employees, agents, visitors or licensees.
 
 
-13-

--------------------------------------------------------------------------------

 
 
34.           Security:  Tenant has deposited with Owner the sum of $ 69,476.00
as security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this lease; it is agreed that in the event Tenant
defaults in respect of any of the terms, provisions and conditions of this
lease, including, but not limited to, the payment of rent and additional rent,
Owner may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional rent
or any other sum as to which Tenant is in default or for any sum which Owner may
expend or may be required to expend by reason of Tenant’s default in respect of
any of the terms, covenants and conditions of this lease, including but not
limited to, any damages or deficiency in the re-letting of the premises, whether
such damages or deficiency accrued before or after summary proceedings or other
re-entry by Owner.  In the event that Tenant shall fully and faithfully comply
with all of the terms, provisions, covenants and conditions of this lease, the
security shall be returned to Tenant after the date fixed as the end of the
Lease and after delivery of entire possession of the demised premises to
Owner.  In the event of a sale of the land and building or leasing of the
building, of which the demised premises form a part, Owner shall have the right
to transfer the security to the vendee or lessee and Owner shall thereupon be
released by Tenant from all liability for the return of such security; and
Tenant agrees to look to the new Owner solely for the return of said security,
and it is agreed that the provisions hereof shall apply to every transfer or
assignment made of the security to a new Owner.  Tenant further covenants that
it will not assign or encumber or attempt to assign or encumber the monies
deposited herein as security and that neither Owner nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.
 
35.           Estoppel Certificate:  Tenant, at any time, and from time to time,
upon at least 10 days’ prior notice by Owner, shall execute, acknowledge and
deliver to Owner, and/or to any other person, firm or corporation specified by
Owner, a statement certifying that this Lease is unmodified and in full force
and effect (or, if there have been modifications, that the same be in full force
and effect as modified and stating the modifications), stating the dates to
which the rent and additional rent have been paid, and stating whether or not
there exists any default by Owner under this Lease, and, if so, specifying each
such default.
 
36.           Successors and Assigns:  The covenants, conditions and agreements
contained in this lease shall bind and inure to the benefit of Owner and Tenant
and their respective heirs, distrubutees, executors, administrators, successors,
and except as otherwise provided in this lease, their assigns.
 
THIS LEASE IS CONTINUED ON THE RIDER CONTAINING ARTICLES 37 THROUGH 53,
INCLUSIVE, ANNEXED HERETO AND MADE A PART HEREOF.
 
 
-14-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.
 

 
122 EAST 42ND STREET, LLC, OWNER
     
By:  122 EAST 42ND STREET FINANCING CORP., ITS MANAGING MEMBER
Witness for Owner:
   
By: ____________________________
____________________________
                   Richard F. Czaja
 
                   Co-President
         
FINJAN HOLDINGS, INC., TENANT
   
Witness for Tenant
   
By: ____________________________
____________________________ 
       Name:
 
       Title:
 
       Federal I.D. No. ________________
       

 
 
-15-

--------------------------------------------------------------------------------

 

 
Inserts to printed portion of the Lease
 
dated as of the 9th day of September, 2013, between
 
122 EAST 42ND STREET, LLC, as Owner,
 
and FINJAN HOLDINGS, INC., Tenant
 
PREMISES:
Portion of Fifteenth (15th) Floor (Suite No. 1512)

 
122 East 42nd Street

 
New York, New York 10168

 

 

The following addenda are deemed to be inserted into the printed portion of the
Lease where indicated by the written numbers thereon:
 
1.
general,

 
2.
, which consent shall not, notwithstanding anything to the contrary contained in
this Lease, be required for minor changes to the demised premises such as
painting, decorating, flooring, wallpapering, installation of cabinets, shelves
and any and all movable equipment, furniture, decorations, furnishings and other
personal property that is not affixed to the demised premises or for other
nonstructural alterations, installations, additions or improvements for which no
change to the certificate of occupancy for the building is required, so long as
such changes, in the aggregate shall not exceed the sum of One Hundred Thousand
($100,000.00) Dollars.

 
3.
Owner shall, at its sole cost and expense, clean the windows in the demised
premises prior to Tenant’s move into the demised premises.

 
4.
on reasonable (but not less than 24 hours) advance notice to Tenant,

 
5.
Owner shall use reasonable efforts to minimize the disruption of, and
interference with, Tenant’s use and occupancy of the demised premises while
making any such repairs, replacements or improvements

 
6.
five (5)

 
7.
with copies given simultaneously and in the same manner to Morrison Cohen LLP,
909 Third Avenue, New York, New York 10022, Attn:  Lawrence B. Simon, Esq., or
at such other address as Tenant shall designate by written notice,

 
8.
provided, however, that Owner shall give Tenant reasonable notice, whenever
practicable, of the commencement and anticipated duration thereof.

 
 
-16-

--------------------------------------------------------------------------------

 
 
RIDER attached to and forming part of LEASE dated as of the 9th day of
September, 2013, between 122 EAST 42ND STREET, LLC, Owner, and FINJAN HOLDINGS,
INC., Tenant.
 
PREMISES:
Portion of the Fifteenth (15th) Floor

 
Suite No. 1512

 
122 East 42nd Street

 
New York, New York 10168

 
37.           Application of this Rider
 
A.           Rider Provisions Paramount.  If and to the extent that any of the
provisions of this Rider conflict or are otherwise inconsistent with any of the
preceding printed provisions of this Lease, of the Rules and Regulations or of
the Construction Rules, Regulations and Procedures (hereinafter defined),
whether or not such inconsistency is expressly noted in this Rider, the
provisions of this Rider shall prevail and, in case of inconsistency with said
Rules and Regulations or said Construction Rules, Regulations and Procedures,
shall be deemed a waiver of such Rules and Regulations or such Construction
Rules, Regulations and Procedures with respect to Tenant to the extent of such
inconsistency.
 
A.           Definitions:
 
(1)           “Business Day (Days)” shall mean all days except for Saturdays,
Sundays and days observed by the Federal Government of the United States of
America or by New York State as legal holidays, and those days designated as
holidays by the applicable building service union employees service contract or
by the operating engineers contract with respect to heating service and air
conditioning service.
 
(2)           “Construction Rules, Regulations and Procedures” shall mean the
construction rules, regulations and procedures in effect as of the date hereof,
and such other and further reasonable construction rules, regulations and
procedures as Owner or Owner’s agents may from time to time adopt on reasonable
prior notice to be given in the manner provided herein.
 
(3)           “Escalation Rent” shall mean all payments required to be made by
Tenant to Owner pursuant to Articles 42 and 43 hereof.
 
(4)           “Expiration Date” shall mean the Fixed Expiration Date or such
earlier or later date on which the Term shall sooner or later end pursuant to
any of the terms, conditions or covenants of this Lease or pursuant to law.
 
(5)           “Governmental Authority (Authorities)” shall mean the United
States of America, the State of New York, the City of New York and any agency,
department, commission, board, bureau, instrumentality or political subdivision
of any of the foregoing, now existing or hereafter created, having jurisdiction
over the Real Property or any portion thereof.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(6)           Intentionally deleted.
 
(7)           “Indemnitees” shall mean Owner and its managing agents, and their
respective members (direct and indirect), partners (direct and indirect),
shareholders, officers, directors, employees, agents and contractors.
 
(8)           “Real Property” shall mean the real property of which the Demised
Premises are a part.
 
(9)           “Rental” shall mean and be deemed to include Fixed Rent,
Escalation Rent, all additional rent and any other sums payable by Tenant
hereunder.
 
(10)           “Requirements” shall mean all present and future laws, rules,
orders, ordinances, regulations, statutes, requirements, codes and executive
orders, extraordinary as well as ordinary, of all Governmental Authorities now
existing or hereafter created, and of any and all of their departments and
bureaus, and of any applicable fire rating bureau, or other body exercising
similar functions, affecting the Real Property, or any street, avenue or
sidewalk comprising a part of or in front thereof or any vault in or under the
same, or requiring removal of any encroachment, or affecting the maintenance,
use or occupancy of the Real Property.
 
(11)           “Tenant”, on the date as of which this Lease is made, shall mean
FINJAN HOLDINGS, INC., but thereafter “Tenant” shall mean only the tenant under
this Lease at the time in question; provided, however, that FINJAN HOLDINGS,
INC. shall not be released from liability hereunder in the event of any
assignment of this Lease.
 
(12)           “Tenant’s Proportionate Share” shall mean forty-three hundredths
percent (.43%), as the same may be increased or decreased pursuant to the terms
hereof.
 
(13)           The term “Unavoidable Delay(s)” shall mean any delay or delays
which shall prevent or delay the Owner from performing its obligations hereunder
by reason of strikes or labor troubles or by accident, adjustment of insurance
or by any cause whatsoever reasonably beyond Owner’s control, including, but not
limited to, laws, governmental preemption in connection with a national
emergency or by reason of any Requirements or by reason of the condition of
supply and demand which have been or are affected by war or other emergency.
 
(14)           The words “include”, “including” and “such as” shall each be
construed as if followed by the phrase “without being limited to”.  The words
“herein”, “hereof”, “hereby”, “hereunder” and words of similar import shall be
construed to refer to this Lease as a whole and not to any particular Article or
subdivision thereof unless expressly so stated.  The rule of ejusdem generis
shall not be applicable to limit a general statement following or referable to
an enumeration of specific matters, to matters similar to the matters
specifically mentioned.  Words and phrases used in the singular shall be deemed
to include the plural and vice versa and nouns and pronouns used in any
particular gender shall be deemed to include any other gender, as the sense of
the context may permit.
 
 
-18-

--------------------------------------------------------------------------------

 
 
B.           Some Qualifications of Certain Preceding Printed Articles.
 
(1)           Supplementing Article 3:
 
(a)           Tenant, at its expense, shall cause any permitted Alterations to
be performed in compliance with all applicable Requirements, Rules and
Regulations and Construction Rules, Regulations and Procedures, and in such
manner as not to unreasonably interfere with, delay, or impose any additional
expense upon Owner in the construction, maintenance or operation of the
Building, or unreasonably interfere with or disturb the occupancy of other
tenants in the Building, and so as to maintain harmonious labor relations in the
Building.  In the event of any such  unreasonable interference or unreasonable
disturbance or in the event of such disharmony, Tenant, upon demand of Owner,
shall cause all contractors, mechanics or laborers causing such interference,
disturbance or disharmony to leave the Building immediately.  Tenant, at its
expense and with diligence and dispatch, shall procure the cancellation or
discharge of all notices of violation arising from or otherwise connected with
Alterations which shall be issued by the Department of Buildings or any other
Governmental Authority.
 
(b)           Except as set forth herein, Owner shall not unreasonably withhold,
delay or condition its consent or approval for Alterations which are
nonstructural and which do not adversely affect utility services or plumbing and
electrical lines of the Building, but the foregoing shall not apply to Owner’s
approval of contractors and mechanics, as to which Owner’s judgment shall be
final if the applicable Alterations involve building systems (Owner’s approval
of contractors and mechanics for all other Alterations to be performed by Tenant
shall not be unreasonably withheld, conditioned or delayed).  Notwithstanding
the foregoing or anything contained herein to the contrary, Alterations which
are solely cosmetic or decorative in nature shall not require Owner’s
consent.  Owner may require submission to it of plans and specifications for any
proposed Alterations and in granting its consent to any Alterations may impose
such reasonable conditions (in addition to those expressly provided in this
Lease) as to guaranty of completion and payment and of restoration and otherwise
as Owner may reasonably consider desirable.  In no event shall Owner be required
to consent to any Alterations which could physically affect any part of the
Building outside of the Demised Premises or might adversely affect the proper
functioning of any of the mechanical, electrical, sanitary or other service
systems of the Building.  Owner may require Tenant to pay to Owner a reasonable
fee, as Owner may demand from time to time during the Term, within ten (10) days
after demand of same, to reimburse Owner for its reasonable out of pocket costs
for reviewing Tenant’s plans and specifications for such Alterations and
monitoring Tenant’s compliance with the requirements of this Lease in the
performance of such Alterations.  Any such approval or review of Tenant’s plans
and specifications or supervision of such compliance or any preparation of any
plans or specifications by Owner’s architect, engineer or general contractor (or
any architect, engineer or general contractor designated by Owner) with respect
to such Alterations is solely for Owner’s benefit, and without any
representation or warranty whatsoever to Tenant or any other person, and without
creating any responsibility or liability on the part of Owner, with respect to
the compliance of such Alterations with any Requirements, or the adequacy,
design, sufficiency, completeness, correctness or efficiency of such Alterations
or otherwise.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(2)           Supplementing Article 16:
 
(a)           At or before the Commencement Date or at any time during the Term:
 
(i)           if Tenant is then a banking organization, and shall file an
application for voluntary liquidation or dissolution applicable to banking
organizations;
 
(ii)           if a custodian, receiver, trustee or liquidator of Tenant or of
all or substantially all of Tenant’s property or of Tenant’s property in the
Demised Premises shall be appointed in any proceedings brought by Tenant; or if
any such custodian, receiver, trustee or liquidator shall be appointed in any
proceedings brought against Tenant and shall not be discharged within sixty (60)
days after such appointment, or if Tenant shall consent to or acquiesce in such
appointment; or
 
(iii)           if Tenant shall generally not pay Tenant’s debts as such debts
become due, or shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts generally as they become due; or
 
(iv)           if Tenant is then a banking organization, if the Superintendent
of Banks of the State of New York, Office of Thrift Supervision, Resolution
Trust Company, Federal Deposit Insurance Corporation, or any other public
officer or entity, having like authority and power over Tenant as a banking
organization shall take possession of the business and property of Tenant at the
Demised Premises; or
 
 
-20-

--------------------------------------------------------------------------------

 
 
(v)           if Tenant is then an insurance company, and shall become the
subject of a conservation, rehabilitation or liquidation proceeding; or
 
(vi)           if any guarantor under any guaranty of the payment, performance
or observance by Tenant of the terms, covenants and conditions of this Lease
should default under such guaranty beyond any applicable notice or grace period;
 
then, Owner may, at its option to be exercised upon ten (10) days’ prior written
notice to Tenant, cancel or terminate this Lease by giving Tenant written notice
to such effect within a reasonable time after receipt of notice of the happening
of any one or more of such events.
 
(3)           Supplementing Articles 17 and 18:
 
(a)           Tenant expressly recognizes that Tenant’s due and punctual
performance of all its obligations under this Lease throughout the Term hereof
is of paramount importance to Owner and, without limiting the provisions of
Article 17, Tenant agrees that in addition to any other rights and remedies
hereunder, if Tenant (i) shall fail to pay for ten (10) Business Days after it
becomes due an installment of any Rental payable monthly for two (2) consecutive
months or for a total of three (3) months in any period of twelve (12)
consecutive months, or (ii) shall default in the timely performance of any other
obligation of Tenant under this Lease with respect to which Owner shall have
given Tenant notice of default, and such default shall occur more than three (3)
times in any period of twelve (12) consecutive months, then, notwithstanding
that such failure or other default shall have been cured within the applicable
grace period provided in said Article, any further similar default within such
twelve (12) consecutive month period shall be deemed to be deliberate and Owner
thereafter may, without further notice of default, serve a three (3) day notice
of cancellation of this Lease and with the effects provided in subparagraph (1)
of Article 17.
 
(b)           [Intentionally deleted.]
 
(4)           Supplementing Article 22:  Upon the expiration or other
termination of the Term of this Lease or any renewal thereof, Tenant shall quit
and surrender to Owner the Demised Premises, vacant, broom clean, in the same
order and condition as existing on the Commencement Date hereof, ordinary wear
and tear, casualty, condemnation and damage for which Tenant is not responsible
under the terms of this Lease excepted, and otherwise in compliance with the
provisions of Articles 3 and 22 hereof.  If the last day of the Term or any
renewal thereof falls on a day which is not a Business Day, this Lease shall
expire on the Business Day immediately preceding.  Tenant expressly waives, for
itself and for any person or entity claiming through or under Tenant, any rights
which Tenant or any such person or entity may have under the provisions of
Section 2201 of the New York Civil Practice Law and Rules and of any successor
law of like import then in force in connection with any holdover summary
proceedings which Owner may institute to enforce the foregoing provisions of
this Paragraph.  Tenant acknowledges that possession of the Demised Premises
must be surrendered to Owner on the Expiration Date.  Tenant agrees to indemnify
and save Owner harmless from and against all claims, losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) resulting from delay by Tenant in so
surrendering the Demised Premises to Owner.  The parties recognize and agree
that the damage to Owner resulting from any failure by Tenant timely to
surrender possession of the Demised Premises as aforesaid will be extremely
substantial, will exceed the amount of the Fixed Rent and other items of Rental
theretofore payable hereunder, and will be impossible to measure
accurately.  Tenant therefore agrees that if possession of the Demised Premises
is not surrendered to Owner within twenty-four (24) hours after the Expiration
Date, Tenant shall pay to Owner, as liquidated damages for each day, and for any
portion of each day, during which Tenant holds over in the Demised Premises
after the Expiration Date, a sum equal to all additional rent payable hereunder
plus the greater of (i) 1.5 times the average Fixed Rent which was payable under
this Lease during the last month of the Term or any renewal thereof, calculated
on a per diem basis, and (ii) the daily fair market rental value of the Demised
Premises on the last day of the Term or any renewal thereof.  Nothing herein
contained, however, shall be deemed to limit any rights or remedies which Owner
may have by law if Tenant exercises a right, if any, to give notice of its
intention to quit the Demised Premises and fails to deliver possession thereof
at the time specified in such notice.  Furthermore, nothing herein contained
shall be deemed to permit Tenant to retain possession of the Demised Premises
after the Expiration Date or to limit in any manner Owner’s right to regain
possession of the Demised Premises through summary proceedings, or otherwise,
and no acceptance by Owner of payments from Tenant after the Expiration Date
shall be deemed to be other than on account of the amount to be paid by Tenant
in accordance with the provisions of this Paragraph.  The provisions of this
Paragraph shall survive the Expiration Date.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(5)           Supplementing Article 34:  Provided that the Tenant named herein
shall then be the Tenant under this Lease and that such Tenant shall not then
be, or previously have been, in monetary default beyond any applicable notice or
cure period, at the Tenant’s request Owner shall return to the Tenant named
herein, out of the security deposit referred to in said Article 34, such sums as
shall be required to reduce the amount of such security deposit to Thirty-Four
Thousand, Seven Hundred Thirty-Eight and 00/100 ($34,738.00) Dollars, in
addition to accumulated interest thereon, if any, then being held by Owner,
after the third (3rd) anniversary of the Rent Commencement Date.  If the amount
of the security deposit referred to in said Article 34 should be so reduced
after the third (3rd) anniversary of the Rent Commencement Date, the amount of
said security deposit, exclusive of accumulated interest, if any, shall be
Thirty-Four Thousand, Seven Hundred Thirty-Eight and 00/100 ($34,738.00) Dollars
as long as the Tenant named herein shall continue to be the Tenant.  If,
however, this Lease should be assigned or transferred by the Tenant named
herein, the provisions of Articles 46B(1) and 46D(4) shall apply.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(6)           Supplementing Article 34:  If, at any time or times during the
Term of this Lease, Owner applies or retains the whole or any part of the
security deposited pursuant to the provisions of Article 34 hereof, Tenant, upon
demand, shall deposit with Owner additional security in a sum equal to the
amount so applied or retained so that, at all times thereafter during the Term
of this Lease, Owner shall have the full security deposit mentioned in said
Article 34 (or, with respect to the Tenant named herein, the reduced amount
thereof mentioned in Section 5 of this Article 37C, if applicable) on hand, in
addition to accumulated interest thereon, if any, then being held by Owner.  The
failure or refusal by Tenant to deposit such additional security demanded by
Owner shall be deemed a material default hereunder and shall entitle Owner to
exercise any and all remedies provided hereunder in the event of a default in
the payment of rent.
 
(7)           If Tenant shall fail to pay any installment of Fixed Rent or any
amount of additional rent for more than ten (10) Business Days after it shall
have become due and payable, then, whether or not a notice of default has been
given therefor, Tenant shall pay Owner a late charge of five (5) cents for each
dollar of the amount of such Fixed Rent or additional rent as shall not have
been paid to Owner within ten (10) Business Days after becoming due and
payable.  Such late charge shall be without prejudice to any of Owner’s rights
and remedies hereunder or at law for non-payment or late payment of rent,
including interest, and shall be in addition thereto.
 
38.           Electricity
 
A.           (1)           Tenant agrees that Owner may furnish electricity to
Tenant on a “submetering” basis pursuant to Article 386 or on a “rent inclusion”
basis pursuant to Article 38D.  Notwithstanding the foregoing, until such time
as Owner notifies Tenant otherwise, Owner shall furnish electricity to the
Demised Premises on a rent inclusion basis.  Owner reserves the right, at any
time upon thirty (30) days’ written notice, to change its furnishing of
electricity to Tenant from a rent inclusion basis to a submetering basis, or
vice versa.  Owner covenants that it will, at Owner’s sole cost and expense,
provide not less than six (6) watts per rentable square foot on a connected load
(exclusive of base building heating, ventilation and air-conditioning) of
electricity to the Demised Premises during the term hereof.
 
(2)           Tenant shall at all times comply with the rules, regulations,
terms and conditions applicable to service, equipment, wiring and requirements
of the public utility supplying electricity to the Building.  Tenant shall not
use any electrical equipment which, in Owner’s reasonable judgment, would exceed
the capacity of any of the electrical conductors or equipment in or otherwise
servicing the Demised Premises or interfere with the electrical service to other
tenants of the Building.  In the event that, in Owner’s reasonable judgment,
Tenant’s electrical requirements necessitate installation of an additional
riser, risers or other proper and necessary conductors or equipment due to
Tenant’s requirements which are in excess of said six (6) watts per rentable
square foot on a connected load, Owner shall so notify Tenant of same.  Within
five (5) Business Days after receipt of such notice, Tenant shall either cease
such use of such electrical equipment (to the extent such use requires more than
said six (6) watts per rentable square foot on a connected load) or shall
request that additional electricity capacity (specifying the amount requested)
be made available to Tenant.  Owner, in Owner’s sole judgment, shall determine
whether to make available such additional electricity capacity to Tenant and the
amount of such additional electricity capacity to be made available.  If Owner
shall agree to make available additional electrical capacity and the same
necessitates installation of an additional riser, risers or other proper and
necessary conductors or equipment, including, without limitation, any
switchgear, the same shall be installed by Owner.  Any such installation shall
be made at Tenant’s sole but reasonable cost and expense, and shall be
chargeable and collectible as additional rent and paid within thirty (30) days
after the rendition of a bill to Tenant therefor.  Owner shall not be liable in
any way to Tenant for any failure or defect in the supply or character of
electric service furnished to the Demised Premises by reason of any requirement,
act or omission of the utility serving the Building or for any other reason not
attributable to the gross negligence of Owner, whether electricity is provided
by public or private utility or by any electricity generation system owned and
operated by Owner.
 
 
-23-

--------------------------------------------------------------------------------

 
 
B.           (1)           Unless Owner elects to have Tenant obtain electricity
from the public utility company furnishing electricity to the Building pursuant
to the provisions of Article 38E hereof or elects to furnish electricity to the
Demised Premises pursuant to the provisions of Article 38D hereof, electricity
shall be furnished by Owner to the Demised Premises and Tenant shall pay Owner
for Tenant’s demand and consumption of electricity as determined by meters or
submeters (installed by Owner, at Tenant’s cost, for the purpose of measuring
such demand and consumption) at charges, terms and rates set, from time to time,
during the term of this Lease by Owner but not more than those specified in the
service classification in effect on January 1, 1970 pursuant to which Owner then
purchased electric current from the public utility corporation serving the part
of the city where the Building is located; provided, however, said charges shall
be increased in the same percentage as any percentage increase in the billing to
Owner for electricity for the entire Building, by reason of increase in Owner’s
electric rates, charges, fuel adjustment or service classifications, or by taxes
or charges of any kind imposed thereon, or for any other such reason, subsequent
to January 1, 1970.  Any such percentage increase in Owner’s billing for
electricity shall be computed by the application of the average consumption
(energy and demand) of electricity for the entire Building for the twelve (12)
full months immediately prior to the rate change, other change, or any changed
methods of or rules on billing for same, on a consistent basis to the new rate
and to the service classification in effect on January 1, 1970.  If the average
consumption of electricity for the entire Building for said prior twelve (12)
months cannot reasonably be applied and used with respect to changed methods of
or rules on billing, then the percentage increase shall be computed by the use
of the average consumption (energy and demand) for the entire Building for the
first three (3) months after such change, projected to a full twelve (12)
months; and that same consumption, so projected, shall be applied to the service
classification in effect on January 1, 1970.  Amounts required to be paid by
Tenant to Owner pursuant to this Article 38B shall be referred to as
“Electricity Additional Rent”.  If any sales or use tax is imposed upon Owner’s
receipt from the sale or resale of electrical energy or upon steam, gas or
telephone service or any other service to Tenant by any Governmental Authority,
Tenant covenants and agrees that, where permitted by law, Tenant’s pro-rata
share of such taxes shall be passed on to Tenant, included in the bill rendered
to Tenant, and paid by Tenant to Owner.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(2)           During the Term of this Lease, Owner shall, at Owner’s cost
(unless repair or replacement is necessitated due to the negligence or willful
misconduct of Tenant, its employees, agents or contractors, in which case Tenant
shall be responsible for the reasonable cost thereof), maintain, repair and
replace such meter(s) or submeter(s) measuring the electricity supplied to
Tenant.  Where more than one meter measures the electricity supplied to Tenant,
the electricity rendered through each meter may be computed and billed
separately in accordance with the provisions hereinabove set forth.  Bills for
the Electricity Additional Rent shall be rendered to Tenant at such time as
Owner may elect, and Tenant shall pay the amount shown thereon to Owner within
thirty (30) days after receipt of such bill.
 
[Paragraph 38C is intentionally omitted.]
 
D.           (1)           Unless Owner elects to supply electricity to the
Demised Premises pursuant to Article 38B hereof or to have Tenant obtain
electricity from the public utility furnishing electricity to the Building
pursuant to the provisions of Article 38E hereof, Owner shall furnish electric
current to the Demised Premises for the use of Tenant for the operation of the
lighting fixtures and the electrical receptacles for ordinary office equipment
in the Demised Premises on a “rent inclusion” basis, that is, there shall be no
separate charge to Tenant for such electric current by way of measuring such
electricity service on any meter.  The Fixed Rent set forth in this Lease does
not include an annual charge for electricity service of Eleven Thousand,
Fifty-Three and 00/100 ($11,053.00) Dollars (such amount, as it may be increased
pursuant to the provisions of this Lease, being referred to as the “Electricity
Inclusion Factor”), but as long as Owner furnishes electricity to Tenant on a
rent inclusion basis pursuant to this Article 38D, the Fixed Rent shall be
increased by the Electricity Inclusion Factor.  The parties agree that although
the charge for furnishing electrical energy may be included in the Fixed Rent on
a so-called “rent inclusion” basis, the value to Tenant of such service may not
be fully reflected in the Fixed Rent.  Accordingly, Tenant agrees that Owner, at
Owner’s option, may cause a reputable and independent electrical engineer or
electrical consulting firm, selected by Owner (such engineer or consulting firm
being hereinafter referred to as “Owner’s Engineer”), to make a determination,
following the commencement of Tenant’s normal business activities in the Demised
Premises, of the Full Value of such service to Tenant.  As used herein, the
“Full Value” to Tenant of such service shall mean the product obtained by
multiplying the demand and consumption of electric energy at the Demised
Premises by the Electric Rate (hereinafter defined).  Owner’s Engineer shall
certify such determination in writing to Owner and Tenant.  If the Full Value to
Tenant is in excess of the Electricity Inclusion Factor, the Electricity
Inclusion Factor shall be increased by such excess.  However, if it shall be so
determined that the Full Value to Tenant of such service does not exceed the
Electrical Inclusion Factor, there shall nevertheless be no decrease in the
Electricity Inclusion Factor.
 
 
-25-

--------------------------------------------------------------------------------

 
 
(2)           If during the Term the Electric Rate (hereinafter defined) shall
increase over the Base Electric Rate, the Electricity Inclusion Factor shall be
proportionately increased.  The Electricity Inclusion Factor constitutes
Additional Rent and is not a part of Fixed Rent.
 
(3)           (a)           Owner, from time to time during the Term, may cause
Owner’s Engineer to survey the demand and consumption of electrical energy at
the Demised Premises.  If the then Full Value shall exceed the then Electricity
Inclusion Factor, the Electricity Inclusion Factor, shall be proportionately
increased, based on the increased demand and consumption and the then prevailing
Electric Rate.
 
(b)           Owner shall furnish to Tenant a written statement (an “Electricity
Statement”) setting forth Owner’s determination of any increase which has
occurred in the Full Value and the Electricity Inclusion Factor pursuant to the
provisions of this Article 38D.  Any such increase in the Electricity Inclusion
Factor shall be effective as of the date of such increase in the Electric Rate
or the consumption and demand of electric energy by Tenant and shall be
retroactive to such dates if necessary (but not more than six (6) months prior
to the notice to Tenant).  Any retroactive increase shall be paid by Tenant
within thirty (30) days after demand and such amount shall be collectible by
Owner as Additional Rent hereunder.
 
(c)           Each such Electricity Statement given by Owner pursuant to Article
38D(3)(b) above, shall be conclusive and binding upon Tenant, unless within
sixty (60) days after the receipt of such Electricity Statement, Tenant shall
notify Owner that it disputes the correctness of the Electricity Statement.  If
such dispute is based on Tenant’s demand and consumption of electric current,
Tenant shall submit a survey and determination of such adjustment, made at its
sole cost and expense, by a reputable and independent electrical engineer or
electrical consulting firm (“Tenant’s Engineer”), within sixty (60) days after
receipt of such Electricity Statement.  If Owner and Tenant are unable to
resolve the dispute between them within thirty (30) days after receipt by Owner
of a copy of the determination of Tenant’s Engineer, the dispute shall be
decided by a third reputable and independent electrical engineer or electrical
consulting firm (“Third Engineer”).  If the parties shall fail to agree upon the
designation of the Third Engineer within forty (40) days after the receipt by
Owner of the determination of Tenant’s Engineer, then either party may apply to
the American Arbitration Association or any successor thereto for the
designation of the Third Engineer.  The Third Engineer shall conduct such
hearings as he deems appropriate.  The Third Engineer, within thirty (30) days
after his designation, shall select the determination of either Owner’s Engineer
or Tenant’s Engineer and such determination shall be conclusive and binding upon
the parties whether or not a judgment shall be entered in any court.  The fees
of the Third Engineer and the costs of arbitration shall be paid equally by the
parties, except that each party shall pay its own counsel fees and expenses, if
any, in connection with the arbitration.  Pending the resolution of such dispute
by agreement or arbitration as aforesaid, Tenant shall pay the increase in the
Electricity Inclusion Factor in accordance with the Electricity Statement,
without prejudice to Tenant’s position, as herein provided.  If the dispute
shall be resolved in Tenant’s favor, Owner, at its option, shall either credit
the amount of such overpayment against subsequent monthly installments of Fixed
Rent hereunder (if there are any remaining payments of Fixed Rent due hereunder)
or pay to Tenant the amount of such overpayment.
 
 
-26-

--------------------------------------------------------------------------------

 
 
(4)           Owner’s failure during the Term to prepare and deliver any
Electricity Statement, or bills, or Owner’s failure to make a demand, under this
Article or any other provisions of this Lease, shall not in any way be deemed to
be a waiver of, or cause Owner to forfeit or surrender, its rights to collect
any portion of the increase in the Electricity Inclusion Factor (and therefore
the Fixed Rent) which may have become due pursuant to this Article 38 during the
Term, provided, however, if Owner fails to make a demand or deliver a bill
within twelve (12) months from the last day of the billing period, then Owner
will conclusively be deemed to have waived the payment thereof.  Tenant’s
liability for the amounts due under this Article 38 shall survive the expiration
or sooner termination of this Lease and Owner’s obligation, if any, to refund
any payments by Tenant in excess of the amounts required to be paid by Tenant to
Owner pursuant to this Article 38 shall survive the expiration or sooner
termination of this Lease.  The preceding sentence shall not, however, be
construed as limiting or restricting, in any manner whatsoever, Owner’s right
pursuant to this Lease or pursuant to law to offset any such overpayments by
Tenant against any amounts which may be due and payable as provided in this
Lease.
 
(5)           In no event shall any adjustment of the payments made or to be
made hereunder result in a decrease in Fixed Rent or additional rent payable
pursuant to any other provision of this Lease, or in the amount paid for
electricity for the prior year.
 
(6)           The Electricity Inclusion Factor shall be collectible by Owner in
the same manner as Fixed Rent.
 
(7)           For the purposes of this Article 38D, Owner and Tenant agree that:
 
 
-27-

--------------------------------------------------------------------------------

 
 
(a)           “Electric Rate” (including all applicable surcharges, demand
charges, energy charges, fuel adjustment charges, time of day charges, taxes and
other sums payable in respect thereof) shall mean the greater of:
 
(i)           the electric rate determined by the service classification
pursuant to which Owner purchases electricity from the utility company servicing
the Building, and
 
(ii)           the electric rate determined by the service classification
pursuant to which Tenant would purchase electricity directly from the utility
company servicing the Building.
 
(b)           “Base Electric Rate” shall mean the Electric Rate in effect as of
the date hereof.
 
(8)           If Owner discontinues furnishing electricity to Tenant pursuant to
this Article 38D, the Fixed Rent shall be decreased by the Electricity Inclusion
Factor effective as of the date Owner discontinues the provision of electricity
in such manner.
 
E.           If Owner elects to discontinue furnishing electricity to Tenant
(Owner agreeing to do so only if Owner is doing so as to a majority of the
office tenants in the Building), this Lease shall continue in full force and
effect and shall be unaffected there-by, except only that from and after the
effective date of such discontinuance, Owner shall not be obligated to furnish
electricity to Tenant and Tenant shall not be obligated to pay the Electricity
Additional Rent or the Electricity Inclusion Factor, as the case may be.  If
Owner so discontinues furnishing electricity to Tenant, Tenant shall use
diligent efforts to obtain electric energy directly from the public utility
furnishing electric service to the Building.  The costs of such service shall be
paid by Tenant directly to such public utility.  Such electricity may be
furnished to Tenant by means of the existing electrical facilities serving the
Demised Premises, at no charge, to the extent the same are available, suitable
and safe for such purposes as determined by Owner.  All meters and all
additional panel boards, feeders, risers, wiring and other conductors and
equipment which may be required to obtain electricity shall be installed by
Owner at Tenant’s expense.  Provided Tenant shall use and continue to use
diligent efforts to obtain electric energy directly from the public utility,
Owner, to the extent permitted by applicable Requirements, shall not discontinue
furnishing electricity to the Demised Premises until such installations have
been made and Tenant shall be able to obtain electricity directly from the
public utility.
 
39.           Superior Leases and Mortgages
 
A.           The ground and underlying leases and mortgages referred to in
Article 7, to which this Lease is subject and subordinate, are hereinafter
sometimes called “Superior Leases” and “Superior Mortgages”, respectively, and
the lessor of a Superior Lease or its successor in interest at the time referred
to is hereinafter sometimes called the “lessor” of such Superior Lease.  No
prepayment of more than one month’s Fixed Rent shall be valid or binding upon
the holder of a Superior Mortgage or the lessor of a Superior Lease unless
expressly approved in writing by such holder or lessor or any of its
predecessors in interest.
 
 
-28-

--------------------------------------------------------------------------------

 
 
B.           In the event of any act or omission of Owner which would give
Tenant the right, immediately or after lapse of a period of time, to cancel or
terminate this Lease or to claim a partial or total eviction, Tenant shall not
exercise such right (i) until it has given written notice of such act or
omission to the holder of each Superior Mortgage and the lessor of each Superior
Lease whose name and address shall previously have been furnished to Tenant in
writing, and (ii) unless such act or omission shall be one which is not capable
of being remedied by Owner or such mortgage holder or lessor within a reasonable
period of time, until a reasonable period for remedying such act or omission
shall have elapsed following the giving of such notice and following the time
when such holder or lessor shall have become entitled under such Superior
Mortgage or Superior Lease, as the case may be, to remedy the same (which
reasonable period shall in no event be less than the period to which Owner would
be entitled under this Lease or otherwise, after similar notice, to effect such
remedy and shall include such reasonable period as may be required to obtain
possession where possession is required in order to remedy such act or
omission), provided such holder or lessor shall with due diligence give Tenant
written notice of intention to, and commence and continue to, remedy such act or
omission,
 
C.           If the lessor of a Superior Lease or the holder of a Superior
Mortgage shall succeed to Owner’s estate in the Building or the rights of Owner
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or a deed or otherwise, then at the election of such party so
succeeding to Owner’s rights (herein sometimes called “successor owner”), Tenant
shall attorn to and recognize such successor owner as Tenant’s landlord under
this Lease, and shall promptly execute and deliver any instrument that such
successor owner may reasonably request to evidence such attornment, provided
that such successor owner shall then be entitled to possession of the Demised
Premises and provided further that such successor owner or anyone claiming by,
through or under such successor owner, including a purchaser at a foreclosure
sale, shall not be:
 
(1)           liable for any act or omission of any prior landlord (including,
without limitation, the then defaulting landlord), except those of a continuing
nature, or
 
(2)           subject to any defense or offsets which Tenant may have against
any prior landlord (including, without limitation, the then defaulting
landlord), or
 
(3)           bound by any payment of Rental which Tenant may have made to any
prior landlord (including, without limitation, the then defaulting landlord)
more than thirty (30) days in advance of the date upon which such payment was
due, or
 
 
-29-

--------------------------------------------------------------------------------

 
 
(4)           bound by any obligation to make any payment to or on behalf of
Tenant, or
 
(5)           bound by any obligation to perform any work or to make
improvements to the Demised Premises, except for (i) repairs and maintenance
pursuant to the provisions of this Lease, the need for which repairs and
maintenance first arises after the date upon which such successor owner shall be
entitled to possession of the Demised Premises, (ii) repairs to the Demised
Premises or any part thereof as a result of damage by fire or other casualty
pursuant to Article 9 hereof, and (iii) repairs to the Demised Premises as a
result of a partial condemnation pursuant to Article 10 hereof, but only to the
extent that such repairs can be reasonably made from the net proceeds of any
award made available to such successor owner, or
 
(6)           bound by any amendment or modification of this Lease made without
its consent, or
 
(7)           bound to return Tenant’s security deposit, if any, until such
deposit has come into its actual possession and Tenant would be entitled to such
security deposit pursuant to the terms of this Lease.
 
Tenant hereby waives any right Tenant may have under any present or future law
to terminate this Lease or surrender the Demised Premises by reason of the
institution of any proceeding to terminate a Superior Lease or action to
foreclose a Superior Mortgage and this Lease shall not be affected by any such
proceeding or action unless and until the lessor of the Superior Lease, or
holder of the Superior Mortgage, elects in such proceeding or action to
terminate this Lease.
 
D.           If in connection with the procurement, continuation or renewal of
any financing for which the Building and/or the land on which it stands or the
interest of the lessee therein under a Superior Lease represents collateral in
whole or in part, or, if in connection with the entering into, continuation,
renewal or modification of a Superior Lease, a lender or lessor shall request
any modifications of this Lease as a condition thereof, Tenant will not withhold
its consent thereto provided that such modifications do not increase any of
Tenant’s financial obligations, decrease any of Tenant’s rights or decrease any
of Owner’s services and do not otherwise materially increase the obligations of
Tenant under this Lease or materially and adversely affect any rights of Tenant
under this Lease.
 
E.           Owner represents that (1) the scheduled expiration date of the
ground lease affecting the Real Property is subsequent to the Fixed Expiration
Date and (2) Owner is not in default, and Owner has not received any notices
that it is in default of such Lease.
 
40.           Estoppel Certificate
 
Each party shall, at any time and from time to time, but not more than twice in
any twelve (12) month period, at the request of the other party, upon not less
than fifteen (15) days’ notice, execute and deliver to the other a statement
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), certifying the dates to which the Fixed
Rent and additional rent have been paid, and stating whether or not, to the best
knowledge of the signer, the other party is in default in performance of any of
its obligations under this Lease, and, if so, specifying each such default of
which the signer may have knowledge, it being intended that any such statement
delivered pursuant hereto may be relied upon by others with whom the party
requesting such certificate may be dealing.
 
 
-30-

--------------------------------------------------------------------------------

 
 
41.           Indemnification and Liability of Owner
 
A.           Tenant shall not do or permit any act or thing to be done upon the
Demised Premises which may subject Owner to any liability or responsibility for
injury, damages to persons or property or to any liability by reason of any
violation of law or of any Requirement, but shall exercise such control over the
Demised Premises as to fully protect Owner against any such liability.  Tenant
shall indemnify and save the Indemnitees harmless from and against (a) all
claims of whatever nature against the Indemnitees arising from any act, omission
or negligence of Tenant, its contractors, licensees, agents, servants,
employees, invitees or visitors, (b) except to the extent arising from the
willful acts or negligence of the Indemnitees, all claims against the
Indemnitees arising from any accident, injury or damage whatsoever caused to any
person or to the property of any person and occurring during the Term in or
about the Demised Premises, (c) all claims against the Indemnitees arising from
any accident, injury or damage occurring outside of the Demised Premises but
anywhere within or about the Real Property, where such accident, injury or
damage results or is claimed to have resulted from an act, omission or
negligence of Tenant or Tenant’s agents, employees, invitees or visitors, and
(d) all claims of whatever nature against the Indemnities arising as a result of
any breach, violation or non-performance of any covenant, condition or agreement
of this Lease on the part of Tenant to be fulfilled, kept, observed or
performed.  This indemnity and hold harmless agreement shall include indemnity
from and against any and all liability, fines, suits, demands, costs and
expenses of any kind or nature (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred in or in connection with any such
claim or proceeding brought thereon, and the defense thereof and shall survive
the expiration or earlier termination of this Lease.
 
B.           If any claim, action or proceeding is made or brought against any
of the Indemnitees, which claim, action or proceeding Tenant shall be obligated
to indemnify such Indemnitee against, pursuant to the terms of this Lease, then,
upon demand by the Indemnitee, Tenant, at its sole cost and expense, shall
resist or defend such claim, action or proceeding in the Indemnitee’s name, if
necessary, by such attorneys as the Indemnitee shall approve, which approval
shall not be unreasonably withheld.  Attorneys for Tenant’s insurer shall hereby
be deemed approved for purposes of this Article 41B.  Notwithstanding the
foregoing, an Indemnitee may retain its own attorneys to defend or assist in
defending any claim, action or proceeding (i) involving potential liability of
Five Million Dollars ($5,000,000) or more or (ii) in which the Indemnitee shall
have concluded that there may be defenses available to it which are different
from, additional to, or inconsistent with, those available to Tenant (in which
case Tenant shall not have the right to direct the defense of such claim, action
or proceeding with respect to such Indemnitee), and in either case Tenant shall
pay the reasonable fees and disbursements of such attorneys.
 
 
-31-

--------------------------------------------------------------------------------

 
 
42.           Escalation for Increase in Real Estate Taxes
 
A.           For the purposes of this Article 42, the following terms shall have
the meanings set forth below.
 
(1)           “Assessed Valuation” shall mean the amount for which the Real
Property is assessed pursuant to applicable provisions of the New York City
Charter and of the Administrative Code of the City of New York for the purpose
of imposition of Taxes.
 
(2)           “Base Taxes” shall mean the Taxes payable for the Tax Year
commencing on July 1, 2013, and ending on June 30, 2014.
 
(3)           “Taxes” shall mean the aggregate amount of real estate taxes and
any general or special assessments (exclusive of penalties and interest thereon)
imposed upon the Real Property (including, without limitation, (i) assessments
made upon or with respect to any “air” and “development” rights now or hereafter
appurtenant to or affecting the Real Property, and (ii) any assessments levied
after the date of this Lease for the benefit of the Real Property or the
Building without taking into account any discount that Owner may receive by
virtue of any early payment of Taxes; provided, that if because of any change in
the taxation of real estate, any other tax or assessment, however denominated
(excluding, however, any franchise, income, profit, sales, use, occupancy, gross
receipts or rental tax) is imposed upon Owner or the owner of the Real Property
or the Building, or the occupancy, rents or income therefrom, in substitution
for or in addition to, any of the foregoing Taxes, such other tax or assessment
shall be deemed part of Taxes.  With respect to any Tax Year, all expenses,
including reasonable attorneys’ fees and disbursements, experts’ and other
witnesses’ fees, incurred in contesting the validity or amount of any Taxes or
in obtaining a refund of Taxes shall be considered as part of the Taxes for such
Tax Year.
 
(4)           “Tax Year” shall mean the period July 1 through June 30 (or such
other period as hereinafter may be duly adopted by the Governmental Authority
then imposing taxes as its fiscal year for real estate tax purposes), any
portion of which occurs during the Term.
 
B.           (1)           If the Taxes payable for any Tax Year (any part or
all of which falls within the Term), as computed by Owner, shall represent an
increase above the Base Taxes, then Tenant shall pay, as additional rent for
such Tax Year and continuing thereafter until a new Tax Statement (hereinafter
defined) is rendered to Tenant, Tenant’s Proportionate Share of such increase
(the “Tax Payment”).  Tenant shall not be entitled to any credit against any Tax
Payment on account of any discount that Owner may receive by virtue of any early
payment of Taxes, and Taxes shall be calculated without taking into account any
such exemptions or abatements.
 
 
-32-

--------------------------------------------------------------------------------

 
 
(2)           At any time during or after the Term, Owner shall render to
Tenant, either in accordance with the provisions of Article 28 hereof or by
personal delivery at the Demised Premises, a statement or statements showing (i)
a comparison of the Taxes for the Tax Year with the Base Taxes and (ii) the
amount of the Tax Payment resulting from such comparison (a “Tax
Statement”).  Tenant shall pay to Owner, in two (2) installments, each
installment to be due thirty (30) days prior to the date Owner is required to
make such payments to the City of New York within thirty (30) days (subject to
the foregoing) after receipt of any Tax Statement, the Tax Payments shown
thereon.  If Taxes are required to be paid in full or on any other date or dates
than as presently required by the Governmental Authority imposing the same, then
the due date of the installments of the Tax Payment shall be correspondingly
accelerated or revised so that the Tax Payment (or the two (2) installments
thereof) is due at least thirty (30) days prior to the date the corresponding
payment is due to the Governmental Authority.  If the Tax Year established by
The City of New York shall be changed, any Taxes for the Tax Year prior to such
change which are included within the new Tax Year and which were the subject of
a prior Tax Statement shall be apportioned for the purpose of calculating the
Tax Payment payable with respect to such new Tax Year.  Owner’s failure to
render a Tax Statement during or with respect to any Tax Year shall not
prejudice Owner’s right to render a Tax Statement during or with respect to any
subsequent Tax Year, and shall not eliminate or reduce Tenant’s obligation to
make Tax Payments pursuant to this Article 42 for such Tax Year; provided,
however, that if Owner fails to make a demand or deliver a bill within twelve
(12) months from the last day of any Tax Year, then Owner will have conclusively
be deemed to have waived the payment thereof.
 
C.           (1)           Only Owner shall be eligible to institute tax
reduction or other proceedings to reduce the Assessed Valuation.
 
(2)           Anything in this Article 42 to the contrary notwithstanding, under
no circumstances shall the Rental payable under this Lease be less than the
Fixed Rent set forth herein.
 
(3)           The expiration or termination of this Lease during any period for
any part or all of which a Tax Payment is payable under this Article shall not
affect the rights or obligations of the parties hereto respecting such payments
and any Tax Statement relating to such Tax Payment, on a pro rata basis, may be
sent to Tenant subsequent to, and all such rights and obligations shall survive,
any such expiration or termination.  Any payments due under such Tax Statement
shall be payable within thirty (30) days after such Tax Statement is sent to
Tenant; provided, however, that if Owner fails to make a demand or deliver a
bill within twelve (12) months from the last day of any Tax Year, then Owner
will have conclusively be deemed to have waived the payment thereof.
 
 
-33-

--------------------------------------------------------------------------------

 
 
(4)           In the event that, after a Tax Statement has been sent to Tenant,
the Assessed Valuation which had been utilized in computing the Base Taxes is
reduced (as a result of settlement, final determination of legal proceedings or
otherwise) then, and in such event:  (i) the Base Taxes shall be retroactively
adjusted to reflect such reduction and (ii) all retroactive Tax Payments
resulting from such retroactive adjustment shall be due and payable when billed
by Owner.  Owner promptly shall send to Tenant a statement setting forth the
basis for such retroactive adjustment and Tax Payments.
 
D.           Every notice given by Owner pursuant to Article 42B(2) hereof above
shall be conclusive and binding upon Tenant unless within thirty (30) days after
the receipt of such notice Tenant shall notify Owner that it disputes the
correctness of the notice, specifying the particular respects in which the
notice is claimed to be incorrect.  If Tenant shall so dispute the correctness
of the notice, either party may refer the decision of the issues raised to a
reputable independent firm of certified public accountants selected by Owner and
reasonably acceptable to Tenant, and the decision of such accountants shall be
conclusively binding upon the parties.  Pending the resolution of such dispute
as aforesaid, Tenant shall pay additional rent in accordance with Owner’s notice
and such payment shall be without prejudice to Tenant’s position.  If the
dispute shall be determined in Tenant’s favor, Owner shall forthwith pay Tenant,
or, at Owner’s election, Tenant shall be entitled to take a credit against the
next installment(s) of Fixed Rent equal to the amount of Tenant’s overpayment of
rents resulting from compliance with Owner’s notice.  The preceding sentence
shall survive the expiration or sooner termination of this Lease.
 
43.           Additional Escalation Payment
 
A.           Notwithstanding anything to the contrary contained herein, it is
agreed that for each lease year (as hereinafter defined) after the first (1st)
lease year, Tenant shall pay Owner, as additional rent hereunder, in equal
monthly installments, together with the monthly installments of the Fixed Rent
hereunder, an amount (the “Additional Escalation Payment”) equal to an increase,
on a cumulative basis, in the Fixed Rent at the rate of two and one-half (2½%)
percent per annum compounded annually.  Fixed Rent, as referred to in this
Article 43, shall mean the Fixed Rent exclusive of the Electricity Inclusion
Factor.
 
B.           Accordingly, the Additional Escalation Payment for the second (2nd)
lease year shall be an amount equal to two and one-half (2½%) percent of the
Fixed Rent payable for the first (1st) lease year.  The Additional Escalation
Payment for each lease year thereafter shall be an amount equal to the sum of
(i) two and one-half (2½%) percent of the sum of (a) the Fixed Rent payable for
such lease year and (b) the Additional Escalation Payment payable for the
immediately preceding lease year and (ii) the Additional Escalation Payment
payable for the immediately preceding lease year.
 
C.           The following illustrates the intention of the parties with respect
to the computation of the Additional Escalation Payment.
 
 
-34-

--------------------------------------------------------------------------------

 
 
(i)           The Additional Escalation Payment for the second (2nd) lease year
shall be an amount equal to two and one-half (21/2%) percent of the Fixed Rent
payable for such lease year in the sum of $138,952.00, i.e., the sum of
$3,473.80.
 
(ii)           The Additional Escalation Payment for the third (3rd) lease year
shall be an amount equal to the sum of (i) two and one-half (21/2%) percent of
the sum of (a) the Fixed Rent payable for the first (1st) lease year in the sum
of $138,952.00 and (b) the Additional Escalation Payment payable for the
immediately preceding lease year in the sum of $3,473.80 (i.e., $3560.65) and
(ii) the Additional Escalation Payment for the immediately preceding lease year
in the sum of $3,473.80, so that the Additional Escalation Payment for the third
(3rd) lease year will be the sum of $7,034.45.
 
(iii)           A similar computation shall be made for each of the succeeding
lease years.
 
D.           The term “lease year,” as used in this Article 43, shall mean the
first twelve (12) months of the Term commencing on the Commencement Date, each
successive twelve month period of the Term, and any final period of the Term
which is less than twelve months.
 
44.           Brokerage
 
Tenant and Owner each represent and warrant to the other that it has not dealt
with any broker, finder, or like agent, other than Cassidy Turley Commercial
Real Estate Services, Inc. (the “Broker”), in connection with this Lease and
that no broker, finder, or like agent, other than the Broker, negotiated this
Lease or, to the best of such party’s knowledge, is entitled to any brokerage
commission, finder’s fee, or other compensation in connection therewith.  Each
party agrees that the execution and delivery of this Lease by the other party
shall be conclusive evidence that such other party has relied upon the foregoing
representations and warranties.  Tenant hereby agrees to indemnify and hold
Owner harmless from and against any and all liabilities, losses, damages, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Owner by reason of any claim of, or liability to, any
broker, finder, or like agent, other than the Broker, who shall claim to have
dealt with Tenant in connection with this Lease.  Owner hereby agrees to
indemnify and hold Tenant harmless from and against any and all liabilities,
losses, damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred by Tenant by reason of any claim of,
or liability to, any broker, finder or like agent, including the Broker, who
shall claim to have dealt with Tenant in connection with this Lease.  Owner
shall pay the Broker a commission pursuant to a separate agreement and hereby
indemnifies and holds harmless Tenant from any loss, liability, cost or expense
incurred by Tenant if it fails to do so, such indemnity obligation of Owner to
survive the expiration or sooner termination of this Lease.  The provisions of
this Article 44 shall survive the expiration or prior termination of this Lease.
 
 
-35-

--------------------------------------------------------------------------------

 
 
45.           [Intentionally Deleted]
 
46.           Assignment and Subletting
 
A.           Tenant, for itself, its heirs, distributees, executors,
administrators, legal representatives, successors and assigns, expressly
covenants that it shall not assign, mortgage or encumber this Lease, nor sublet,
underlet, or suffer or permit the Demised Premises or any part thereof to be
used by others, without the prior written consent of Owner in each instance,
except as otherwise expressly hereinafter provided.  If this Lease be assigned,
whether or not in violation of the provisions of this Lease, Owner may collect
rent from the assignee.  If the Demised Premises be sublet or be used or
occupied by anybody other than Tenant, whether or not in violation of this
Lease, Owner may, after default by Tenant and expiration of Tenant’s time to
cure such default, if any, collect rent from the undertenant or occupant.  In
either event, Owner may apply the net amount collected to the rents herein
reserved, but no such assignment, underletting, occupancy or collection shall be
deemed a waiver of any of the provisions of this Article 46, or the acceptance
of the assignee, undertenant or occupant as a tenant, or a release of Tenant
from the further performance by Tenant of Tenant’s obligations under this
Lease.  The consent by Owner to an assignment, mortgaging, subletting,
underletting or use or occupancy by others shall not in any way be considered to
relieve Tenant from obtaining the express written consent of Owner to any other
or further assignment, mortgaging, subletting, underletting or use or occupancy
by others not expressly permitted by this Article 46.  References in this Lease
to use or occupancy by others, that is anyone other than Tenant, shall not be
construed as limited to subtenants and those claiming under or through
subtenants, but as including also licensees and others claiming under or through
Tenant, immediately or remotely.
 
B.           (1)           Tenant may, upon prior notice to Owner, but without
Owner’s prior written consent, assign this Lease for the use set forth in
Article 2 hereof to a corporation or other business entity (herein sometimes
called a “successor corporation”) into or with which Tenant shall be merged or
consolidated, or to which substantially all of Tenant’s assets may be
transferred, provided that the successor corporation shall (i) have effectively
assumed substantially all of Tenant’s obligations and liabilities, including all
obligations under this Lease, by operation of law or appropriate instruments of
merger, consolidation or transfer, (ii) be of a character and be engaged in a
business which shall be in keeping with the standards in such respects of the
tenancies then existing in the Building, (iii) have a net worth determined by
generally accepted accounting principles, consistently applied, equal to or
greater than Tenant’s net worth on the date hereof, and (iv) at the time of such
assignment, deposit with Owner security or additional security, in the form of a
letter of credit complying with the provisions of Article 53N hereof or cash, in
an amount, if any, required so that Owner shall have on hand the full security
deposit in the sum of Sixty-Nine Thousand, Four Hundred Seventy-Six and 00/100
($69,476.00) Dollars mentioned in Article 34 or Article 53N hereof, as the case
may be, in addition to any accumulated interest thereon then being held by
Owner, and such full security deposit and interest, if any, shall be held by
Owner subject to, and in accordance with, the terms and conditions set forth in
Article 34 or Article 53N hereof (except that the terms and conditions relating
to any reduction in the amount of such security deposit shall not apply to the
successor corporation) for the then remainder of the Term of this Lease, but
without any future reduction in the amount of such security deposit.  In case of
an assignment by merger or consolidation, a true copy of the instrument of
merger or consolidation containing the successor corporation’s assumption of
Tenant’s obligations and liabilities, effectively assuming Tenant’s obligations
and liabilities under this Lease, shall be acceptable to Owner in lieu of the
agreement mentioned in the first sentence of Article 46H hereof.
 
 
-36-

--------------------------------------------------------------------------------

 
 
(2)           Tenant may, upon prior notice to Owner, but without Owner’s prior
written consent, assign this Lease or sublet any portion of the Demised Premises
for the use set forth in Article 2 hereof to a corporation or other business
entity (herein called a “related corporation”) which shall control, be
controlled by or be under common control with, Tenant provided (i) Tenant shall
comply with the provisions of Article 46F hereof, and (ii) such assignee or
subtenant shall continue to be a related corporation of Tenant and its character
and manner of use of the Demised Premises shall comply with the standard in such
respects of the other tenancies in the Building and the provisions of this
Lease.  Without Owner’s consent, any related corporation may use and occupy a
portion of the Demised Premises for any of the purposes permitted by this Lease,
subject to compliance with Tenant’s obligations under this Lease, provided
Tenant shall notify Owner ten (10) days prior to the commencement of such use of
(i) the name of the related corporation, (ii) the manner in which the related
corporation is related to Tenant, and (iii) the period of time during which the
related corporation will use the Demised Premises; however such use shall not be
deemed to vest in any such related corporation any right or interest in this
Lease or the Demised Premises.  As used herein in defining a related
corporation, control shall be deemed established by ownership of over fifty
percent (50%) of the stock or other voting interest of the controlled
corporation or other business entity, although the foregoing shall not be the
exclusive means by which the subtenant may be established as a related
corporation.
 
(3)           Notwithstanding anything to the contrary contained in this Lease,
if Tenant is a partnership, the admission of new partners, the withdrawal,
retirement, death, incompetency or bankruptcy of any partner, or the
reallocation of partnership interests among the partners shall not constitute an
assignment of this Lease, provided the principal purpose of any of the foregoing
is not to circumvent the restrictions on assignment set forth in the provisions
of this Article 46.  The reorganization of Tenant into a professional
corporation if Tenant is a partnership, or the reorganization of Tenant from a
professional corporation into a partnership, shall not constitute an assignment
of this Lease, provided that immediately following such reorganization, the
shareholders of Tenant shall be the same as the partners of Tenant existing
immediately prior to such reorganization, or the partners of Tenant shall be the
same as the shareholders of Tenant existing immediately prior to such
reorganization, as the case may be.  If Tenant shall become a professional
corporation, each individual shareholder in Tenant and each attorney-employee of
a professional corporation which is a shareholder in Tenant shall have the same
personal liability as such individual or attorney-employee would have under this
Lease if Tenant were a partnership and such individual or attorney-employee were
a partner in Tenant.  If any individual partner in Tenant is or becomes an
attorney-employee of a professional corporation, such individual shall have the
same personal liability under this Lease as such individual would have if he and
not the professional corporation were a partner of Tenant.
 
 
-37-

--------------------------------------------------------------------------------

 
 
C.           If Tenant shall desire to assign this Lease or to sublet all or any
portion of the Demised Premises to anyone other than a related corporation or
successor corporation, for the use set forth in Article 2 hereof, Tenant shall
submit to Owner a written request (‘Tenant’s Notice”) for Owner’s consent to
such assignment or subletting, which request shall contain or be accompanied by
the following information:  (i) the name and address of the proposed assignee or
subtenant; (ii) if a proposed sublease, a description identifying the space to
be sublet and Tenant’s improvements included therein; (iii) the basic terms and
conditions, including the effective date, of the proposed assignment or
subletting; (iv) the nature and character of the business of the proposed
assignee or subtenant and of its proposed use of the Demised Premises; and (v)
current financial information and any other information Owner may reasonably
request with respect to the proposed assignee or subtenant.
 
D.           In the event that Tenant shall send Tenant’s Notice to Owner, Owner
shall respond to such request within thirty (30) days of receipt of Tenant’s
Notice, failing which Owner will be deemed to have consent to the requested
assignment or sublease.  If Owner shall not exercise any of its options pursuant
to Article 47 hereof, Owner shall not unreasonably withhold, delay or condition
its consent to the proposed assignment or subletting referred to in Tenant’s
Notice given pursuant to Article 46 hereof provided that the following further
conditions shall be fulfilled:
 
(1)           The Demised Premises shall not have been listed or otherwise
publicly advertised for assignment or subletting, without Owner’s prior written
consent, at a rental rate less than the higher of (i) the rate of Fixed Rent and
Escalation Rent then payable hereunder, or (ii) the rate of Fixed Rent and
Escalation Rent for which leases of comparable space in the Building are then
being made.
 
(2)           Tenant shall not then be in default hereunder beyond any
applicable notice or cure period.
 
(3)           The proposed assignee or subtenant shall be of a character, be
engaged in a business, and propose to use the Demised Premises in accordance
with Article 2 hereof and in a manner in keeping with the standards in such
respect of the other tenancies in the Building and the proposed assignee or
subtenant shall not then be (i) a tenant, occupant or prospective tenant of any
space in the Building other than of space included in the Demised Premises
(provided Owner then has comparable space for lease in the Building), or (ii) a
prospective tenant with whom Owner shall then be negotiating for the leasing of
space in the Building.
 
 
-38-

--------------------------------------------------------------------------------

 
 
(4)           The proposed assignee shall have deposited with Owner security or
additional security, in the form of a letter of credit complying with the
provisions of Article 53N hereof or cash, in an amount, if any, required so that
Owner shall have on hand the full security deposit in the sum of Sixty-Nine
Thousand, Four Hundred Seventy-Six and 00/100 ($69,476.00) Dollars mentioned in
Article 34 or Article 53N hereof, as the case may be, in addition to any
accumulated interest thereon then being held by Owner, and such full security
deposit and interest, if any, shall be held by Owner subject to, and in
accordance with, the terms and conditions set forth in Article 34 or Article 53N
hereof (except that the terms and conditions relating to any reduction in the
amount of such security deposit shall not apply to such assignee) for the then
remainder of the Term of this Lease, but without any future reduction in the
amount of such security deposit.
 
(5)           [Intentionally deleted.]
 
E.                     Except for any subletting by Tenant to Owner or its
designee pursuant to the provisions of Article 47, every subletting hereunder
shall be subject to the following further conditions:
 
(1)           The subletting shall be expressly subject to all of the covenants,
agreements, terms, provisions and conditions contained in this
Lease.  Notwithstanding any such subletting to Owner or any such subletting to
any other subtenant and/or acceptance of Fixed Rent, Escalation Rent or
additional rent by Owner from any subtenant, Tenant shall and will remain fully
liable for the payment of the Fixed Rent, Escalation Rent and additional rent
due and to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this Lease on the part
of Tenant to be performed and all acts and omissions of any licensee or
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this Lease shall be deemed to be a
violation by Tenant.  Tenant further agrees that notwithstanding any such
subletting, no other and further subletting of the Demised Premises by Tenant or
any person claiming through or under Tenant shall or will be made except upon
compliance with and subject to the provisions of this Article 46.  If Owner
shall decline to give its consent to any proposed assignment or sublease, or if
Owner shall exercise either of its options under Article 47 hereof, Tenant shall
indemnify, defend and hold harmless Owner against and from any and all loss,
liability, damages, costs, and expenses (including reasonable attorneys’ fees)
resulting from any claims that may be made against Owner by the proposed
assignee or sublessee or by any brokers or other persons claiming a commission
or similar compensation in connection with the proposed assignment or sublease.
 
(2)           No subletting shall end later than one (1) day before the Fixed
Expiration Date.
 
(3)           The subletting is subject to the express condition, and by
accepting a sublease hereunder the subtenant shall be conclusively deemed to
have agreed, that if this Lease should be terminated prior to the Fixed
Expiration Date or if Owner should succeed to Tenant’s estate in the Demised
Premises, then at Owner’s election the subtenant shall attorn to and recognize
Owner as the subtenant’s landlord under the sublease and the subtenant shall
promptly execute and deliver any instrument Owner may reasonably request to
evidence such attornment, except that Owner shall not be:
 
 
-39-

--------------------------------------------------------------------------------

 
 
(a)           liable for any act or omission of Tenant under such sublease, or
 
(b)           subject to any defense or offsets which such subtenant may have
against Tenant, or
 
(c)           bound by any previous payment which such subtenant may have made
to Tenant more than thirty (30) days in advance of the date upon which such
payment was due, unless previously approved by Owner, or
 
(d)           bound by any obligation to make any payment to or on behalf of
such subtenant, or
 
(e)           bound by any obligation to perform any work or to make
improvements to the Demised Premises, or portion thereof demised by such
sublease, or
 
(f)           bound by any amendment or modification of such sublease made
without its consent, or
 
(g)           bound to return such subtenant’s security deposit, if any, until
such deposit has come into its actual possession and such subtenant would be
entitled to such security deposit pursuant to the terms of such sublease.
 
(4)           The sublease shall contain, conspicuously set forth therein, a
notice to the subtenant, in compliance with the terms, conditions and provisions
of Section 25­322 of Chapter 3 of Title 25 of the Administrative Code of the
City of New York, that the subtenant must obtain a permit from the Landmarks
Preservation Commission before commencing any exterior or interior work on the
Building, as may be permitted pursuant to the terms and conditions of the
sublease and this Lease, except for ordinary repair and maintenance as that term
is defined in Subdivision r of Section 25­302 of said Chapter 3.
 
F.           Tenant shall furnish Owner with a counterpart (which may be a
conformed or reproduced copy) of each sublease or assignment made hereunder
within ten (10) days after the date of its execution, Tenant shall remain fully
liable for the performance of all of Tenant’s obligations hereunder
notwithstanding any subletting provided for herein, and without limiting the
generality of the foregoing, shall remain fully responsible and liable to Owner
for all acts and omissions of any subtenant or anyone claiming under or through
any subtenant which shall be in violation of any of the obligations of this
Lease and any such violation shall be deemed to be a violation by
Tenant.  Tenant shall pay Owner on demand any reasonable actual out-of-pocket
expense (in no event to exceed $2,000.00) which Owner may reasonably be required
to incur in acting upon any request for consent to an assignment or a subletting
pursuant to this Article 46.
 
 
-40-

--------------------------------------------------------------------------------

 
 
G.           Notwithstanding any assignment and assumption by the assignee of
the obligations of Tenant hereunder, Tenant herein named, and each immediate or
remote successor in interest of Tenant herein named, shall remain liable jointly
and severally (as a primary obligor) with its assignee and all subsequent
assignees for the performance of Tenant’s obligations hereunder, and, without
limiting the generality of the foregoing, shall remain fully and directly
responsible and liable to Owner for all acts and omissions on the part of any
assignee subsequent to it in violation of any of the obligations of this Lease.
 
H.           Notwithstanding anything to the contrary hereinabove set forth, no
assignment of this Lease shall be binding upon Owner unless the assignee shall
execute and deliver to Owner an agreement, in recordable form, whereby such
assignee agrees unconditionally to be personally bound by and to perform all of
the obligations of Tenant hereunder and further expressly agrees that
notwithstanding such assignment the provisions of this Article 46 shall continue
to be binding upon such assignee with respect to all future assignments and
transfers, A failure or refusal of such assignee to execute or deliver such an
agreement in recordable form shall not release the assignee from its liability
for the obligations of Tenant hereunder assumed by acceptance of the assignment
of this Lease.
 
I.           (1)           If Tenant shall receive any consideration from its
assignee for or in connection with the assignment of this Lease or from the sale
or use of Tenant’s trade fixtures, moveable office furniture and equipment or
Tenant’s interest in any fixtures, improvements or other installations that have
been incorporated into the Demised Premises in accordance with Articles 3 and
37, other than from a successor corporation or a related corporation, then,
Tenant shall account to Owner therefor and shall pay over to Owner fifty percent
(50%) of such consideration as calculated pursuant to Article 461(3) hereof,
after first deducting Tenant’s reasonable expenses for attorneys’ fees, brokers’
fees, advertising fees, free rent and cost of tenant improvements paid to
unrelated third parties or borne by Owner in connection with such assignment,
for which expenses Tenant shall furnish to Owner true and complete copies of
paid bills and invoices (or other written evidence) therefor evidencing such
expenditures or costs borne by Tenant.
 
(2)           If Tenant shall receive any rents and/or consideration from its
subtenant, other than from a related corporation or successor corporation, which
for any period shall exceed the per square foot rates of the Fixed Rent and the
Escalation Rent payable by Tenant under this Lease for the same period, or if
Tenant shall receive from its subtenant any consideration for the sale or use of
Tenant’s trade fixtures, moveable office furniture and equipment or Tenant’s
right to use the same, then, in each instance Tenant shall account to Owner
therefor and shall pay over to Owner fifty percent (50%) of such rents and/or
other consideration as calculated pursuant to Article 461(3) hereof, after first
deducting Tenant’s reasonable expenses for attorneys’ fees, brokers’ fees,
advertising fees, free rent and cost of tenant improvements paid to unrelated
third parties or borne by Owner in connection with such subletting, for which
expenses Tenant shall furnish to Owner true and complete copies of paid bills
and invoices (or other written evidence) therefor evidencing such expenditures
or costs borne by Tenant.
 
 
-41-

--------------------------------------------------------------------------------

 
 
(3)           Notwithstanding the provisions of subparagraph (2) above, if
Tenant shall receive any consideration from any subtenant or assignee from the
sale or use of Tenant’s trade fixtures, moveable office furniture and equipment,
Tenant shall not be required to pay to Owner fifty percent (50%) of any part of
such portion of the consideration therefor which equals the lesser of (i) the
reasonable value or (ii) the unamortized cost of such trade fixtures, moveable
office furniture and equipment.  Such unamortized cost may be determined from
Tenant’s income tax returns or such other applicable books and records, which
shall promptly be delivered to Owner upon request.
 
(4)           Any transfer by operation of law or otherwise, of Tenant’s
interest in this Lease or of any subtenant’s interest in a sublease hereunder,
or, unless Tenant or the subtenant is an entity the securities of which are
registered under appropriate statutory authority and listed and traded on a
national exchange, of a fifty percent (50%) or greater interest in Tenant, in a
single transaction or a related series of transactions, shall be deemed an
assignment of this Lease within the meaning of this Article 46.
 
47.           Leaseback By Owner
 
A.           (1)           If Tenant shall desire to assign this Lease or to
sublet all or any portion of the Demised Premises to anyone other than a related
corporation or a successor corporation, as more particularly set forth in
Article 46 hereof, Tenant shall submit a Tenant’s Notice to Owner.  Tenant’s
Notice shall be deemed an offer from Tenant to Owner whereby Owner (or Owner’s
designee) may, at its option, (1) sublease such space (the “Leaseback Space”)
from Tenant upon the terms and conditions hereinafter set forth (if the proposed
transaction is a sublease of all or a portion of the Demised Premises), or (ii)
terminate this Lease (if the proposed transaction is an assignment or a sublease
of all or substantially all of the Demised Premises).  Said options may be
exercised by Owner by notice to Tenant at any time within sixty (60) days after
receipt of Tenant’s Notice to Owner; and during such sixty (60) day period
Tenant shall not assign this Lease nor sublet such space to any person.  In
order for the provisions of this Article 47 to be effective, the proposed
sublease must be for at least seventy five percent (75%) of the rentable square
footage of the Demised Premises and for all or substantially all of the
remaining term of this Lease (i.e., the proposed sublease shall expire in the
last twelve (12) months of the term of this Lease).  A Tenant’s Notice may be
submitted simultaneously with Tenant’s delivery of its request for Owner’s
consent to an assignment or sublease pursuant to Article 46 hereof.
 
 
-42-

--------------------------------------------------------------------------------

 
 
(2)           If Owner exercises its option to terminate this Lease in the case
where Tenant desires either to assign this Lease or sublet all or substantially
all of the Demised Premises, then, this Lease shall end and expire on the date
that such assignment or sublet was to be effective or commence, as the case may
be, and the Fixed Rent and additional rent due hereunder shall be paid and
apportioned to such date.
 
(3)           If Owner exercises its option to terminate this Lease pursuant to
Article 47A(1), Owner shall be free to and shall have no liability to Tenant if
Owner should lease the Demised Premises (or any part thereof) to Tenant’s
prospective assignee or subtenant.
 
(4)           If Owner exercises its option to sublet the Leaseback Space, the
rent payable under such sublease by Owner or its designee (as subtenant) shall
be at a rate equal to the lesser of (i) the rental rate per rentable square foot
of rent and additional rent then payable pursuant to this Lease, and (ii) the
rental rate set forth in the proposed sublease, and shall be for the same term
as that of the proposed subletting, and such sublease:
 
(i)           shall be expressly subject to all of the covenants, agreements,
terms, provisions and conditions of this Lease except such as are irrelevant or
inapplicable and except as otherwise expressly set forth to the contrary in this
Article 47;
 
(ii)           shall be upon the same terms and conditions as those contained in
the proposed sublease, except such as are irrelevant or inapplicable and except
as otherwise expressly set forth to the contrary in this Article 47;
 
(iii)           shall give the sublessee the unqualified and unrestricted right,
without Tenant’s permission, to assign such sublease or any interest therein
and/or to sublet the space covered by such sublease or any part or parts of such
space and to make any and all changes, alterations and improvements in the space
covered by such sublease, and if the proposed sublease will result in all or
substantially all of the Demised Premises being sublet, grant Owner or its
designee the option to extend the term of such sublease for the balance of the
Term less one (1) day;
 
(iv)           shall provide that any assignee or further subtenant of Owner or
its designee, may, at the election of Owner, be permitted to make alterations,
decorations and installations in such space or any part thereof and shall also
provide in substance that any such alterations, decorations and installations in
such space therein made by any assignee or subtenant of Owner or its designee
may be removed, in whole or in part, by such assignee or subtenant, at its
option, prior to or upon the expiration or other termination of such sublease
provided that such assignee or subtenant, at its expense, shall repair any
damage and injury to such space so sublet caused by such removal; and
 
 
-43-

--------------------------------------------------------------------------------

 
 
(v)           shall also provide that (i) the parties to such sublease expressly
negate any intention that any estate created under such sublease be merged with
any other estate held by either of said parties; (ii) any assignment or
subletting by Owner or its designee (as the subtenant) may be for any purpose or
purposes that Owner, in Owner’s reasonable discretion, shall deem suitable or
appropriate, (iii) Tenant, at Tenant’s expense, shall and will at all times
provide and permit reasonably appropriate means of ingress to and egress from
such space so sublet by Tenant to Owner or its designee; (iv) Owner, at Tenant’s
expense, may make such alterations as may be required or deemed necessary by
Owner to physically separate the subleased space from the balance of the Demised
Premises and to comply with any legal or insurance requirements relating to such
sublease in its then existing condition, subject to the obligations of the
sublessee to make such repairs thereto as may be necessary to preserve the
premises demised by such sublease in good order and condition.
 
B.           If Owner exercises its option to sublet the Leaseback Space, Owner
shall indemnify and save Tenant harmless from all claims, losses and liabilities
arising out of the failure by Tenant to perform the Tenant’s obligations under
this Lease as to the Leaseback Space during the term of the sublease of the
Leaseback Space; provided, however, the foregoing indemnity shall not apply to
Tenant’s obligation to pay Fixed Rent, additional rent and other items of Rental
coming due hereunder.
 
C.           If Owner exercises its option to sublet the Leaseback Space, the
use of the Demised Premises permitted under such subletting shall be any lawful
use.
 
D.           Performance by Owner, or its designee, under a sublease of the
Leaseback Space shall be deemed performance by Tenant of any similar obligation
under this Lease and any default under any such sublease shall not give rise to
a default under a similar obligation contained in this Lease nor shall Tenant be
liable for any default under this Lease or deemed to be in default hereunder if
such default is occasioned by or arises from any act or omission of the tenant
under such sublease or is occasioned by or arises from any act or omission of
any occupant holding under or pursuant to any such sublease.
 
E.           Tenant shall have no obligation, at the expiration or earlier
termination of the Term, to remove any alteration, installation or improvement
made in the Leaseback Space by Owner (or its designee).
 
F.           If Owner is unable to give Tenant possession of the Leaseback Space
at the expiration of the term of the sublease by reason of the holding over or
retention of possession of any subtenant or other occupant, then (w) Owner shall
continue to pay all charges previously payable (which charges shall be equal to
the holdover charges imposed upon Tenant pursuant to this Lease), and comply
with all other obligations, under the sublease until the date upon which Owner
shall give Tenant possession of the Leaseback Space free of occupancies, (x)
neither the Expiration Date nor the validity of this Lease shall be affected,
(y) Tenant waives any rights under Section 223-a of the Real Property Law of New
York, or any successor statute of similar import, to rescind this Lease and
further waives the right to recover any damages from Owner which may result from
the failure of Owner to deliver possession of the Leaseback Space at the end of
the term of the sublease, and (z) Owner, at Owner’s expense, shall use its
reasonable efforts to deliver possession of the Leaseback Space to Tenant and in
connection therewith, if necessary, shall institute and diligently and in good
faith prosecute holdover and any other appropriate proceedings against the
occupant of such Leaseback Space; if Owner fails to prosecute such proceedings
in such manner and such failure continues after reasonable notice thereof by
Tenant, Tenant may prosecute such proceedings in Owner’s name and at Owner’s
expense.  Tenant shall not be liable for holdover damages should Owner or
Owner’s designee (or any person or entity occupying all or a portion of the
Demised Premises by or through Owner’s leaseback) fail to vacate the Demised
Premises on or before the expiration date of this Lease.
 
 
-44-

--------------------------------------------------------------------------------

 
 
G.           In the event that (i) Owner fails to exercise either of its options
under this Article 47 and consents to a proposed assignment or sublease pursuant
to Article 46, and (ii) Tenant fails to execute and deliver the assignment or
sublease to which Owner consented within ninety (90) days after the giving of
such consent, then, Tenant shall again comply with all of the provisions and
conditions of Articles 46 and 47 before assigning this Lease or subletting all
or any portion of the Demised Premises.
 
48.           Rent Control
 
If at the commencement of, or at any time(s) during the Term, the rent(s)
reserved in this Lease shall not be fully collectible for reason of any Federal,
State, County or City law, proclamation, order or regulation, or direction of a
public officer or body pursuant to law, Tenant shall enter into such
agreement(s) and take such other steps (without additional expense to Tenant) as
Owner may reasonably request and may be legally permissible to permit Owner to
collect the maximum rents which may from time to time during the continuance of
such legal rent restriction be legally permissible (and not in excess of the
amounts reserved thereof under this Lease).  Upon the termination of such legal
rent restriction prior to the expiration of the Term, (a) the rents shall become
and thereafter be payable hereunder in accordance with the amounts reserved in
this Lease for the periods following such termination and (b) Tenant shall pay
to Owner, if legally permissible, an amount equal to (i) the rents which would
have been paid pursuant to this Lease but for such legal rent restriction less
(ii) the rents paid by Tenant to Owner during the period(s) such legal rent
restriction was in effect.
 
49.           Insurance
 
A.           Any Building employee to whom any property shall be entrusted by or
on behalf of Tenant shall be deemed to be acting as Tenant’s agent with respect
to such property and neither Owner nor its agents shall be liable for any damage
to property of Tenant or of others entrusted to employees of the Building, nor
for the loss of or damage to any property of Tenant by theft or
otherwise.  Neither Owner nor its agents shall be liable for any injury or
damage to persons or property, or interruption of Tenant’s business, resulting
from fire or other casualty; nor shall Owner or its agents be liable for any
such damage caused by other tenants or persons in the Building or caused by
construction of any private, public or quasi-public work.  Nothing in the
foregoing sentence shall affect any right of Owner to the indemnity from Tenant
to which Owner may be entitled under Article 41 hereof in order to recoup for
payments made to compensate for losses of third parties.
 
 
-45-

--------------------------------------------------------------------------------

 
 
B.           Tenant shall at all times during the Term keep Tenant’s fixtures,
furnishings, equipment and other property and all alterations, installations,
additions, and improvements made by Tenant in the Demised Premises now or
hereafter included in the Demised Premises insured for damages by fire and
lightning, vandalism, malicious mischief and all other risks and hazards
comprehended by the full “extended coverage” endorsements, and against such
other hazards and risks as Owner may from time to time reasonably designate, for
the “full replacement cost” thereof.  Such full replacement cost shall be
determined from time to time, but not more frequently than once in any
twenty-four (24) calendar month period, at the request of Owner or any Lessors
or Mortgagees, by an appraiser, engineer, architect or contractor designated by
Owner or such Lessors or Mortgagees.
 
C.           Tenant shall obtain and keep in full force and effect (a) a policy
of commercial general liability and property damage insurance under which Tenant
is named as the insured, and (b) an Additional Insured Endorsement Form GI 20 11
(or the insurer’s equivalent thereof) under which Owner, Owner’s managing agent
and any Lessors and any Mortgagees (whose names shall have been furnished to
Tenant) are named as additional insureds with respect to the ownership,
maintenance or use of the Demised Premises, and under which the insurer will
insure Tenant’s liability under the indemnity provisions of Article 41
hereof.  Tenant is hereby notified that Owner’s current managing agent is
Cassidy Turley Commercial Real Estate Services, Inc., 277 Park Avenue, New York,
New York 10172, that the current Lessor of the ground lease affecting the Real
Property is C.B. Land Associates, c/o Bloomingdale Properties, 641 Lexington
Avenue, New York, New York 10022 and that the current holder of the Mortgage on
Owner’s leasehold interest in the Real Property is The Prudential Insurance
Company of America, having its address at 2200 Ross Avenue, Suite 4900E, Dallas,
Texas 75201.  Attention:  Asset Management Department.  A certificate of such
insurance complying with the provisions hereof in all respects shall be
delivered to Owner.  The minimum limits of liability shall be a combined single
limit with respect to each occurrence in an amount of not less than $1,000,000
for injury (or death) and damage to property and umbrella coverage in an amount
of not less than $5,000,000 for injury (or death) or damage to property.  All
insurance required to be carried by Tenant pursuant to the terms of this Lease
shall be effected under a valid and en­forceable policy or policies issued by
reputable and independent insurers admitted to do business in the State of New
York, and rated in Best’s Insurance Guide, or any suc­cessor thereto (or if
there be none, an organization having a national reputation) as having a general
insurance company rating of “A” and a financial rating of at least “13.” In the
event that, at any time during the Term of this Lease, Tenant shall receive,
from its insurance company, a notice that such policy or policies have been, or
are intended to be, cancelled, Tenant shall immediately furnish Owner with a
copy of such notice.
 
 
-46-

--------------------------------------------------------------------------------

 
 
D.           Each party hereto shall procure an appropriate clause in, or
endorsement on, any fire or extended coverage insurance policy required
hereunder to be maintained by such party pursuant to which the insurance
companies waive subrogation or consent to a waiver of right of recovery and
having obtained such clauses or endorsements of waiver of subrogation or consent
to a waiver of right of recovery, will not make any claim against or seek to
recover from the other for any loss or damage to its property or the property of
others resulting from fire or other hazards covered by such fire and extended
coverage insurance, provided, however, that the release, discharge, exoneration
and covenant not to sue herein contained shall be limited by and coextensive
with the terms and provisions of the waiver of subrogation clause or
endorsements or clauses or endorsements consenting to a waiver of right of
recovery.  If the payment of an additional premium is required for the inclusion
of such waiver of subrogation provision, each party shall advise the other of
the amount of any such additional premiums and the other party at its own
election may, but shall not be obligated to, pay the same.  If such other party
shall not elect to pay such additional premium, the first party shall not be
required to obtain such waiver of subrogation provision.  If either party shall
be unable to obtain the inclusion of such clause even with the payment of an
additional premium, then such party shall attempt to name the other party as an
additional insured (but not a loss payee) under the policy.  If the payment of
an additional premium is required for naming the other party as an additional
insured (but not a loss payee), each party shall advise the other of the amount
of any such additional premium and the other party at its own election may, but
shall not be obligated to, pay the same.  If such other party shall not elect to
pay such additional premium or if it shall not be possible to have the other
party named as an additional insured (but not loss payee), even with the payment
of an additional premium, then (in either event) such party shall so notify the
first party and the first party’s agreement to name the other party as an
additional insured shall be satisfied.  Tenant acknowledges that Owner shall not
carry insurance on, and shall not be responsible for damage to, any alterations,
improvements, installations or additions made by Tenant or any of Tenant’s
fixtures, furnishings, equipment or other property or effects, and that Owner
shall not carry insurance against, or be responsible for any loss suffered by
Tenant due to, interruption of Tenant’s business.
 
50.           Services
 
A.           Commencing on the date Tenant shall occupy the Demised Premises for
the conduct of its business, there shall be one (1) freight elevator serving the
Demised Premises and the entire Building on call on a “first come, first served”
basis on Business Days from 8:00 A.M. to 5:00 P.M., and on a reservation, “first
come, first served” basis from 6:00 P.M. to 8:00 A.M. on Business Days and at
any time on days other than Business Days.  Tenant shall pay Owner Owner’s
standard hourly charges in effect from time to time for Tenant’s use of the
freight elevator from 6:00 P.M. to 8:00 A.M. on Business Days and at any time on
days other than Business Days.  Notwithstanding anything to the contrary
contained in the immediately preceding sentence, there shall be no charge to
Tenant for Tenant’s use of such freight elevator two (2) times during the period
of in which Tenant initially moves into the Demised Premises, provided that such
free freight elevator use for the purpose of moving into the Demised Premises
shall be at times appointed by Owner between the hours of 6:00 P.M. and 10:00
P.M. on a Business Day only, giving consideration to other previously made
appointments.  Such use of such elevator shall be without charge to Tenant
solely for the aforementioned move-in purposes, shall be on a reservation,
“first come, first served” basis, subject to availability, during the
aforementioned time periods and shall be subject to scheduling and supervision
by Owner.
 
 
-47-

--------------------------------------------------------------------------------

 
 
B.           (1)           Owner reserves the right to suspend operation of the
heating system when Owner in its reasonable judgment deems it necessary by
reason of accident or emergency, or of the making of necessary repairs,
additions, replacements, alterations or improvements, and such suspension may
continue until such time as said repairs, additions, replacements, alterations
or improvements have been completed (provided, however, Owner agrees to perform
any such work diligently and continuously through completion) , and Tenant
agrees that Owner shall not thereby be responsible in any way to Tenant or be
subject to any claim by Tenant therefor and that the same shall not constitute
an actual or constructive eviction, in whole or in part, or entitle Tenant to
any compensation or to any abatement or diminution of Rental, or relieve Tenant
from any of its obligations under this Lease, or impose any liability upon Owner
or its agents by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business, or otherwise.  Tenant further agrees that
Owner shall have no responsibility to Tenant or liability for failure to operate
said heating system when such operation by Owner is prevented by Unavoidable
Delays or by failure of equipment or electric current, steam and/or water or
other suitable power supply.  Owner agrees, however, that it will use reasonable
efforts to remove or eliminate the cause of any such suspension of failure to
operate said heating system.
 
(2)           (a)           Owner reserves the right to suspend the operation of
any air-conditioning system when Owner in its reasonable judgment deems it
necessary by reason of accident or emergency or of the making of necessary
repairs, additions, replacements, alterations or improvements, and such
suspension may continue until such time as said repairs, additions,
replacements, alterations or improvements have been completed, and Tenant agrees
that Owner shall not thereby be responsible in any way to Tenant or be subject
to any claim by Tenant therefor and that the same shall not constitute an actual
or constructive eviction, in whole or in part, or entitle Tenant to any
compensation or to any abatement or diminution of Rental, or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Owner or
its agents by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business, or otherwise.  Tenant further agrees that
Owner shall have no responsibility to Tenant or liability for failure to operate
said air-conditioning system when such operation by Owner is prevented by
Unavoidable Delays or by failure of equipment or electric current, steam and/or
water or other suitable power supply.  Owner agrees, however, that it will use
reasonable efforts to remove or eliminate the cause of any such suspension or
failure to operate said air-conditioning system.
 
 
-48-

--------------------------------------------------------------------------------

 
 
(b)           Tenant will cause all windows in the Demised Premises to be kept
closed at all times when the aforesaid air-conditioning system is in
operation.  Tenant shall draw and close the draperies or blinds for the windows
of the Demised Premises whenever the air-conditioning system is in operation and
the position of the sun so requires and will abide by all rules and regulations
which Owner may from time to time find necessary to promulgate for the proper
and efficient operation thereof.
 
(3)           Owner, throughout the Term, shall have free access to any and all
mechanical installations of Owner, including but not limited to heating,
air-cooling, fan, ventilating and machine rooms and electrical closets.  Tenant
shall not construct partitions or other obstructions which may interfere with
Owner’s free access thereto, or interfere with the moving of Owner’s equipment
to and from the enclosures containing said installations.  Neither Tenant, nor
its agents, employees or contractors shall at any time enter the said enclosures
or tamper with, adjust or touch or otherwise in any manner affect said
mechanical installations.
 
(4)           Owner shall clean the Demised Premises in accordance with the
cleaning specifications which Owner has, from time to time, adopted for the
Building.
 
C.           Tenant, at Tenant’s expense, shall cause all portions of the
Demised Premises used for the storage, preparation, service or consumption of
food or beverages to be cleaned daily in a manner reasonably satisfactory to
Owner, and to be exterminated against infestation by vermin, rodents or roaches
regularly and, in addition, whenever there shall be evidence of any
infestation.  Tenant shall not permit any person to enter the Demised Premises
or the Building for the purpose of providing such extermination services, other
than persons first approved by Owner, such approval not to be withheld, delayed
or conditioned unreasonably.
 
D.           Owner allows or may allow certain providers of voice, data and
video telecommunications services or infrastructure to offer their services or
facilities (collectively, “Telecommunications Services”) to Tenant at the
Demised Premises pursuant to agreements with the Owner, solely as an amenity for
Tenant.  Should Tenant wish to use any such Telecommunications Services, it
shall enter into a separate agreement with the provider of such services (each,
a “Service Agreement”).  The availability of Telecommunications Services at the
Demised Premises shall not be construed as an endorsement, sponsorship or
recommendation by Owner to Tenant of any such services and, in particular, shall
not be construed as a warranty, express or implied, of any Telecommunications
Services or the provider of such services.  Tenant acknowledges and agrees that
in no event shall any interruption, delay or failure of any Telecommunications
Services, loss of data or other telecommunications transmission, or any act or
omission, whether intentional or negligent, by any provider of any
Telecommunications Services give rise to any claim or liability against Owner
for constructive eviction or for damages, including, without limitation,
compensatory, incidental, indirect, special, consequential, exemplary or
punitive damages, including, without limitation, damages for lost profits,
whether arising out of breach of contract, tort or otherwise, regardless of
whether Owner was advised of the possibility of such damages or whether the same
could have been anticipated and/or avoided by Owner.  Any Service Agreement
entered into between Tenant and a provider of Telecommunications Services shall
contain a clause to substantially the same effect as this section, and providing
that Owner shall be deemed a third party beneficiary of such provision, or shall
be construed to contain such a provision.
 
 
-49-

--------------------------------------------------------------------------------

 
 
E.           Tenant shall pay the sewer rent, charge or any other tax, rent,
levy or charge which now or hereafter is assessed, imposed or shall become a
lien upon the Demised Premises or the realty of which they are a part pursuant
to any Requirement made or issued in connection with any metered use,
consumption, maintenance or supply of water, water system, or sewage or sewage
connection or system.  The bill rendered by Owner for the above shall be based
upon Tenant’s consumption and shall be payable by Tenant as additional rent
within five (5) days of rendition.  There shall be no water charge for Tenant’s
pantry use; and Owner shall provide cold water to the pantry.
 
51.           Owner’s Work
 
A.           Tenant acknowledges that Owner has made and makes no representation
or warranty of any kind, express or implied, to Tenant with respect to the
condition of the Demised Premises, except as otherwise expressly set forth
herein.  Tenant represents and warrants that it has inspected or is otherwise
fully familiar with the condition of the Demised Premises, agrees to accept the
Demised Premises in the condition existing on the Commencement Date (subject to
Owner’s performance of Owner’s Work in a good and workmanlike manner), and
further agrees that, notwithstanding anything to the contrary contained in this
Lease, Owner shall have no obligation to alter, improve, decorate or otherwise
prepare the Demised Premises for Tenant’s occupancy, except that Owner, at
Owner’s own cost and expense, shall perform the work (“Owner’s Work”) set forth
and described on Exhibit “B” annexed hereto and made a part hereof.
 
B.           Owner shall perform Owner’s Work prior to the Commencement Date
hereof.  Provided Tenant has promptly notified Owner of the paint color chosen
by Tenant (as set forth on Exhibit B hereof), if Owner’s Work shall not be
substantially completed within thirty (30) days from the date hereof, then
Tenant shall be permitted to terminate this Lease on three (3) days written
notice to Owner and, in such event, upon the expiration of such three (3) days
period, Owner shall return to Tenant the first monthly payment of Fixed Rent and
the Letter of Credit security deposit and thereafter neither Owner nor Tenant
shall have any further rights or obligation hereunder except as expressly set
forth in this Lease.  Owner’s Work shall be deemed to be substantially completed
(“Substantially Completed”) upon the completion of such work, except for minor
details of such work, the non-completion of which shall not materially and
adversely interfere with Tenant’s use or occupancy of the Demised Premises for
Tenant’s normal business purposes.  Owner shall notify Tenant when Owner’s Work
has been Substantially Completed.  Owner shall have the right to enter the
Demised Premises subsequent to the Commencement Date to complete Owner’s Work,
and the payment of Rental shall not be affected thereby.
 
 
-50-

--------------------------------------------------------------------------------

 
 
52.           Commencement Date, Rent Commencement Date and Fixed Expiration
Date
 
The Term of this Lease shall (i) commence on the date (the “Commencement  Date”)
on which the Owner notifies Tenant that Owner’s Work has been Substantially
Completed and that Tenant may occupy the Demised Premises (the parties agreeing
that the Commencement Date shall not occur prior to October 1, 2013) and (ii)
end on the date (the “Fixed Expiration Date”) which is (a) the day immediately
preceding the fifth (5th) anniversary of the Commencement Date (hereinafter
defined) if the Commencement Date is the first day of any calendar month or (b)
the last day of the calendar month in which the fifth (5th) anniversary of the
Commencement Date shall occur if the Commencement Date is not the first day of
any calendar month (unless such Term shall sooner terminate pursuant to the
terms of this Lease or by law), As used in this Lease, the term “Rent
Commencement Date” shall mean the date which is three (3) months after the
Commencement Date.  Provided that Tenant is not then in default hereunder,
payment of the Fixed Rent, exclusive of the Electricity Inclusion Factor, shall
be abated for the period from the Commencement Date through the date immediately
preceding the Rent Commencement Date.  If the Rent Commencement Date shall occur
on a date other than the first (1st) day of any calendar month, on the Rent
Commencement Date, Tenant shall pay to Owner for the portion of the calendar
month in which the Rent Commencement Date shall occur, Fixed Rent, inclusive of
the Electricity Inclusion Factor, prorated for such calendar month on the basis
of the ratio which the number of calendar days in the period from the Rent
Commencement Date to the last day of such calendar month, both dates inclusive,
bears to the total number of calendar days within such month.  Promptly
following the Commencement Date, Owner and Tenant shall enter into an agreement
confirming the Commencement Date, the Rent Commencement Date, and the Fixed
Expiration Date, provided, however, failure to execute and deliver such
agreement shall not affect the validity of the Commencement Date, the Rent
Commencement Date, or the Fixed Expiration Date as set forth herein.
 
53.           Miscellaneous
 
A.           This Lease is offered for signature by Tenant and it is understood
that this Lease shall not be binding upon Owner unless and until Owner shall
have executed and delivered a fully executed copy of this Lease to Tenant.
 
B.           The obligations of Owner under this Lease shall not be binding upon
Owner named herein after the sale, conveyance, assignment or transfer by such
Owner (or upon any subsequent owner after the sale, conveyance, assignment or
transfer by such subsequent owner) of its interest in the Building or the Real
Property, as the case may be, and in the event of any such sale, conveyance,
assignment or transfer, Owner shall be and hereby is entirely freed and relieved
of all covenants and obligations of Owner hereunder to the extent first arising
or accruing from and after the date of sale or conveyance.  Neither the partners
(direct or indirect) comprising Owner or Owner’s managing agent, nor the
shareholders (nor any of the partners comprising same), officers, directors,
employees or agents of any of the foregoing (collectively, the “Parties”) shall
be liable for the performance of Owner’s obligations under this Lease.  Tenant
shall look solely to Owner to enforce Owner’s obligations hereunder and shall
not seek any damages against any of the Parties.  The liability of Owner for
Owner’s obligations under this Lease shall be limited to Owner’s interest in the
Real Property and all rents, issues, profits and proceeds derived therefrom and
Tenant shall not look to any other property or assets of Owner or the property
or assets of any of the Parties in seeking either to enforce Owner’s obligations
under this Lease or to satisfy a judgment for Owner’s failure to perform such
obligations.  Tenant shall look only to Owner’s interest in the Building and the
Real Property and all rents, issues, profits and proceeds derived therefrom and,
if and to the extent expressly provided for in this Lease, offset against the
rents payable under this Lease, for the satisfaction of Tenant’s remedies for
the collection of any judgment (or other judicial process) requiring the payment
of money by Owner in the event of any default by Owner under this Lease, and no
other property or other assets of Owner shall be subject to levy, execution or
other enforcement procedure for the satisfaction of Tenant’s remedies under or
with respect to this Lease, the relationship of owner and tenant hereunder or
Tenant’s use and occupancy of the Demised Premises.
 
 
-51-

--------------------------------------------------------------------------------

 
 
C.           Notwithstanding anything contained in this Lease to the contrary,
all amounts payable by Tenant to or on behalf of Owner under this Lease, whether
or not expressly denominated Fixed Rent, Escalation Rent, additional rent or
Rental, shall constitute rent for the purposes of Section 502(b)(7) of the
Bankruptcy Code.
 
D.           Neither this Lease nor a memorandum thereof shall be recorded.
 
E.           Owner, at its sole discretion and expense, and upon at least thirty
(30) days’ prior written notice to Tenant, may relocate Tenant to comparable
space in the Building at any time arid from time to time during the Term of this
Lease, and with respect to any such relocation, Owner shall exercise reasonable
efforts to minimize any disruption to Tenant’s business.  Such comparable space
shall be approximately the same size as the Demised Premises; have space for
five (5) windowed offices one (1) conference room and two (2) bullpen stations;
shall not be located below the fifteenth (15th) floor of the Building; shall
have a similar view and the Fixed Rent and additional rent for such space shall
not be greater than the Fixed Rent and additional rent payable by Tenant to
Owner for the Demised Premises.  Owner, at Owner’s cost, shall relocate all of
Tenant’s equipment and furniture to such substitute space and prepare the
substitute space with similar layout and finishes which will exist on the Term
Commencement Date hereof.
 
F.           Notwithstanding anything to the contrary contained herein, if there
is a terrace adjacent to the Demised Premises and whether or not there is an
existing access from the Demised Premises to such terrace, Tenant shall have no
right to use such terrace, or any portion of such terrace, for any purpose
whatsoever.  If the floors on which the Demised Premises, or any part thereof,
is located is a multi-tenanted floor, Owner may, without incurring any liability
to Tenant and without any effect on any of Tenant’s obligations under this
Lease, rearrange the space unit divisions of said floor and change the public
corridors on said floor in any manner Owner may reasonably determine, provided
only that the demising walls of the Demised Premises shall not be changed in any
respect and that the Demised Premises shall have adequate access by public
corridor to the elevators, fire stairs and public toilets serving said floor
(the “multi-tenanted floor common elements”).
 
 
-52-

--------------------------------------------------------------------------------

 
 
G.           Any provisions in this Lease that one party or the other or both
shall do or not do or shall cause or permit or not cause or permit a particular
act, condition or circumstance shall be deemed to mean that such party so
covenants or both parties so covenant, as the case may be.  Tenant’s obligations
hereunder shall be construed in every instance as conditions as well as
covenants.  Tenant’s obligations hereunder shall not be subject to any defense,
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of Tenant’s obligations
hereunder or otherwise.  Notwithstanding the provisions of the immediately
preceding sentence, if any one or more of the provisions hereof shall be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provisions hereof and this Lease
shall be construed as if such invalid, illegal or unenforceable provisions were
not herein contained.
 
H.           All references in this Lease to numbered Articles and lettered
Exhibits are references to Articles of this Lease and Exhibits annexed to (and
thereby made part of) this Lease, as the case may be, unless expressly otherwise
designated in the context.
 
I.           Notwithstanding Tenant’s agreement to pay the Fixed Rent in lawful
money which shall be legal tender, Owner shall accept, subject to collection,
and Tenant shall pay all Fixed Rent and additional rent falling due under this
Lease by currently dated, unendorsed check of Tenant, payable to Owner or its
designated agent.
 
J.           Tenant agrees to keep this Lease and the contents thereof strictly
confidential and to disclose same only to Tenant’s employees, attorneys,
accountants, advisors and brokers, if any, who need to know the contents of this
Lease to perform their duties to Tenant and who can reasonably be expected to
keep such contents confidential.  Tenant shall not disclose same to any other
third party unless such disclosure is made in response to proper legal process
or to regulatory authorities in the course of performing their duties or is
otherwise required by law.
 
K.           The captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof.
 
L.           Tenant hereby waives any claim against Owner which Tenant may have
based upon any assertion that Owner has unreasonably withheld or unreasonably
delayed any consent or approval requested by Tenant, and Tenant agrees that its
sole remedy shall be an action or proceeding to enforce any related provision or
for specific performance, injunction or declaratory judgment.  In the event of a
determination that such consent or approval has been unreasonably withheld, the
requested consent or approval shall be deemed to have been granted; however,
Owner shall have no liability to Tenant for its refusal or failure to give
consent or approval.  Tenant’s sole remedy for Owner’s unreasonably withholding
or delaying consent or approval shall be as provided in this Article 53L.
 
 
-53-

--------------------------------------------------------------------------------

 
 
M.           The Tenant is hereby notified that the Demised Premises are subject
to the jurisdiction of the New York City Landmarks Preservation Commission.  In
accordance with Sections 25-305, 25-306, 25-309 and 25-310 of the Administrative
Code of the City of New York and the rules set forth in Title 63 of the Rules of
the City of New York, any demolition, construction, reconstruction, alteration
or minor work as described in such sections and such rules may not be commenced
within or at the Demised Premises without the prior written approval of the New
York City Landmarks Preservation Commission.  Tenant is notified that such
demolition, construction, reconstruction, alterations or minor work includes,
but is not limited to, (a) work to the exterior of the Demised Premises
involving windows, signs, awnings, flagpoles, and banners and (b) interior work
to the Demised Premises that (i) requires a permit from the Department of
Buildings or (ii) changes, destroys or affects an interior architectural feature
of an interior landmark or an exterior architectural feature of an improvement
that is a landmark or located on a landmark site or in a historic
district.  Tenant understands and agrees that, in addition to the aforementioned
requirement that Tenant must obtain prior written approval of the New York City
Landmarks Preservation Commission for such demolition, construction,
reconstruction, alteration or minor work, no such demolition, construction,
reconstruction, alteration, or minor work may be performed by Tenant unless same
is expressly permitted in accordance with the terms, conditions, and provisions
of the Lease or is otherwise performed with the Owner’s prior written
consent.  Tenant further represents, warrants, and covenants that, at any time
during the term of this Lease, in the event that Tenant should enter into a
sublease, or any renewal thereof, for all or any portion of the Demised
Premises, as may be permitted pursuant to the terms and conditions of this
Lease, such sublease, or renewal thereof, shall contain, conspicuously set forth
therein, a notice to the subtenant in compliance with the terms, conditions and
provisions of Section 25-322 of the Administrative Code of the City of New York.
 
N.           Tenant shall deposit with Owner, on the execution and delivery of
this Lease by Tenant, a “clean,” unconditional, irrevocable and transferable
letter of credit (the “Letter of Credit”) in the amount of $69,476.00,
satisfactory to Owner, issued by and drawn on a bank reasonably satisfactory to
Owner, and which shall at all times during the term of the Letter of Credit have
an office within the Borough of Manhattan, City of New York, for the conduct of
its banking business.  The Letter of Credit shall be for the account of Owner,
for a term of not less than twelve (12) months, as security for the faithful
performance and observance by Tenant of the terms, covenants, conditions and
provisions of this Lease, including, without limitation, the surrender of
possession of the Demised Premises to Owner as herein provided.  Tenant shall
renew the Letter of Credit, from time to time, at least sixty (60) days prior to
the expiration thereof, and deliver to Owner a new Letter of Credit, or an
endorsement to the Letter of Credit, and any other evidence reasonably required
by Owner that the Letter of Credit has been renewed for a period of at least one
(1) year.  Tenant agrees to continue the Letter of Credit, as renewed from time
to time, in effect throughout the period ending not less than sixty (60) days
after
 
 
-54-

--------------------------------------------------------------------------------

 
 
the Fixed Expiration Date.  If Tenant shall fail to renew the Letter of Credit
as aforesaid (or if the Letter of Credit shall not automatically renew), Owner
may present the Letter of Credit for payment and retain the proceeds thereof as
security in accordance with the provisions of Article 34 hereof in lieu of the
Letter of Credit.  Furthermore, if a default shall occur and be continuing,
Owner may present the Letter of Credit for payment and apply or retain the whole
or any part of the proceeds thereof to the extent required (i) for the payment
of any Fixed Rent, Escalation Rent or any other item of Rental as to which
Tenant is in default, (ii) for any sum which Owner may expend or be required to
expend by reason of Tenant’s default in respect of any of the terms, covenants
and conditions of this Lease beyond any applicable notice or cure period,
including, without limitation, any damage, liability, or expense (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred or
suffered by Owner, and (iii) toward any damages or deficiency suffered or
incurred by Owner in the reletting of the Demised Premises, whether such damages
or deficiency accrue or accrues before or after summary proceedings or other
re-entry by Owner.  The Letter of Credit shall provide that, up to the maximum
amount of the Letter of Credit, partial and multiple draws shall be allowed.  If
Owner applies or retains any part of the proceeds of the Letter of Credit,
Tenant, upon demand, shall deposit with Owner cash security equal to the amount
so applied or retained so that Owner shall have the full security deposit on
hand at all times during the Term, and Owner shall hold said cash security
deposit in accordance with the terms, conditions, and provisions set forth in
Article 34 hereof.  The failure or refusal by Tenant to deposit said cash
security demanded by Owner shall be deemed a material default hereunder and
shall entitle Owner to exercise any and all remedies provided hereunder in the
event of a default in the payment of rent.  If the Tenant named herein shall
then be the Tenant and shall have faithfully and timely paid all of its monetary
obligations under this Lease, at the Tenant’s request the amount of the Letter
of Credit shall be reduced, after the third (3rd) anniversary of the Rent
Commencement Date, to the sum of Thirty-Four Thousand, Seven Hundred
Thirty-Eight and 00/100 ($34,738,00) Dollars.  If the amount of the Letter of
Credit should be so reduced, the amount of the Letter of Credit for the
remainder of its term, as renewed, shall be Thirty-Four Thousand, Seven Hundred
Thirty-Eight and 00/100 ($34,738.00) Dollars as long as the Tenant named herein
shall continue to be the Tenant.  If, however, this Lease should be assigned or
transferred by the Tenant named herein, the provisions of Articles 46B(1) and
46D(4) shall apply.  If Tenant shall fully and faithfully comply with all of the
terms, provisions, covenants and conditions of this Lease, the Letter of Credit
and cash security deposit, if any, shall be returned to Tenant within thirty
(30) days after the Expiration Date and after the delivery of possession of the
Demised Premises to Owner in the condition required by the applicable provisions
of this Lease.  In the event of a sale or leasing of the Real Property or the
Building, Owner shall have the right to transfer the Letter of Credit and cash
security deposit, if any, to the vendee or lessee, and, upon Tenant’s receipt of
written confirmation from the vendee or lessee that it is in possession of the
Letter of Credit or cash security, as the case may be, Owner shall thereupon be
released by Tenant from all liability for the return of the Letter of Credit and
cash security deposit, if any, and, if the Letter of Credit is so transferred,
Tenant shall cause the bank which issued the Letter of Credit to issue an
amendment of the Letter of Credit, or issue a new Letter of Credit, naming the
vendee or lessee as the beneficiary thereunder.  Tenant, upon demand, shall
reimburse Owner for the transfer fee and expenses, if any, which the bank which
issued the Letter of Credit may impose in connection with such
transfer.  Subject to the foregoing, Tenant shall look solely to the new
landlord for the return of the Letter of Credit and cash security deposit, if
any.  The provisions hereof shall apply to every transfer or assignment of the
Letter of Credit and cash security deposit, if any, to a new landlord.
 
 
-55-

--------------------------------------------------------------------------------

 
 
O.           Tenant shall be permitted access to the Demised Premises during the
term hereof twenty four hours per day, seven days per week.
 
P.           Tenant shall have the right, at its sole expense, to remove the
stained wood doors located in the interior of the Demised Premises and to
replace such doors with new paint-grade interior doors.  Tenant shall take care
not to damage such stained wood doors in the removal of same.  Tenant shall
notify Owner of such removal, and Owner shall remove such wood stained doors
from the Demised Premises.
 
 
-56-

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
Floor Plan
 
This floor plan is annexed to and made a part of this Lease solely to indicate
the Demised Premises by the outlining and diagonal marking.  All areas,
conditions, dimensions and locations are approximate.
 
CHANIN – FLOOR 15
 
[pic.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
Owner’s Work
 
Owner, at Owner’s own cost and expense, shall perform the following work within
the Demised Premises in a good and workmanlike manner and with materials of a
Building standard quality:
 
1.           Paint the Demised Premises with one (1) coat of Building standard
paint, the color to be chosen promptly by Tenant from the Building’s standard
colors; and
 
2.           Shampoo the existing carpet within the Demised Premises.
 



